[trinityagreement001.jpg]
EXECUTION VERSION Portions of this Exhibit have been redacted because they are
both (i) not material and (ii) would be competitively harmful if publicly
disclosed. Information that was omitted has been noted in this document with a
placeholder identified by the mark “[***]”. SUPPLY AGREEMENT This Supply
Agreement (this “Agreement”) is made as of this 3rd day of November, 2014 (the
“Effective Date”), by and between GATX Corporation, a corporation organized
under the laws of the State of New York (“Buyer”), and Trinity Rail Group, LLC,
a limited liability company organized under the laws of the State of Delaware
(“Seller”) (collectively, the “Parties” and individually, a “Party”). In
consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows: 1. TERM. Except to the extent
earlier terminated pursuant to the terms hereof, the term of this Agreement
shall commence on the Effective Date and end on March 13, 2020; provided, that
if Seller has not Delivered (as hereinafter defined) all of the Railcars (as
hereinafter defined) ordered by Buyer hereunder on or before such end date, this
Agreement shall expire on the date the last Railcar is Delivered (the “Term”).
2. PURCHASE COMMITMENT AND QUANTITY. Except to the extent earlier terminated
pursuant to the terms hereof, (i) Buyer hereby commits to purchase during the
Term a total of eight thousand nine hundred fifty (8,950) Railcars (the “Base
Order Quantity”) and to submit to Seller, pursuant to the terms of this
Agreement, Buyer’s purchase orders to fulfill such commitment, and (ii) Seller
agrees to manufacture, sell and Deliver to Buyer during the Term the 8,950
Railcars as ordered by Buyer. Notwithstanding anything to the contrary contained
herein, Buyer shall not be required to purchase, and Seller shall not be
required to manufacture, sell and Deliver, any Railcars in excess of the Base
Order Quantity under the terms of this Agreement. 3. RAILCARS AVAILABLE FOR
PURCHASE. 3.1. Except to the extent later removed from Exhibits A, B or C
pursuant to Section 3.5, Seller shall make available for sale, and Buyer shall
purchase, Railcars consisting of one or more of (i) the types of Railcar listed
in Exhibits A, B, and C (the “Railcar Types”) as of the Effective Date; (ii) the
Modified Railcars (including those Railcars and Railcar Types treated as a
Modified Railcar under Section 3.4); and (iii) those railcars and railcar types,
if any, that are added to Exhibits A, B, or C after the Effective Date in
accordance with Sections 3.3 or 3.4, or by mutual written agreement of the
Parties (collectively, “Railcars” and individually, a “Railcar”). For the
avoidance of doubt, each unit within an articulated or drawbar-coupled string of
railcars shall be considered a single Railcar for all purposes hereunder.
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement002.jpg]
3.2. Buyer may purchase from Seller hereunder, Railcar Types (i) that, on or
after the Effective Date, [***](each of the foregoing described in clauses (i)
and (ii) above, individually, a “Modified Railcar” and collectively, “Modified
Railcars”), and Exhibit A, B, and/or C, respectively, shall be amended without
further action by the Parties to include each such Modified Railcar. [***] 3.3.
Buyer may not purchase “Excluded Railcars” as defined in this Section 3.3.
“Excluded Railcars” are (i) railcars or railcar types that are not listed on
Exhibits A, B, or C; (ii) railcars and railcar types [***] (each of the
foregoing described in clause (ii) above, individually, a “Developed Railcar”
and collectively, “Developed Railcars”); or [***]. [***], then, in any such
case, such Excluded Railcar shall thereafter constitute a Railcar which Buyer
may purchase from Seller and Exhibit A, B or C (as applicable) shall be amended
without further action by the Parties to include such Excluded Railcar (except,
in the case of clause (y) above, to the extent prohibited under a written
agreement between Seller and the Third Party that had previously been the
exclusive purchaser of such Excluded Railcar); [***]. 3.4. If a Railcar and/or
Railcar Type meet the definition of a Developed Railcar set out in Section 3.3
as well as the definition of a Modified Railcar set out in Section 3.2, the
Railcar shall be a Developed Railcar for all purposes under this Agreement. 3.5.
Once a Railcar is included on Exhibit A, B or C, Buyer may submit an Order for
such Railcar from Seller hereunder until such time that the Parties mutually
agree to remove such Railcar from such Exhibit. 3.6. For purposes of this
Agreement: 3.6.1. “Third Party” shall mean any Person that is not a (i) Party to
this Agreement or (ii) an Affiliate (as hereinafter defined) of a Party to this
Agreement; 3.6.2. “Affiliate” shall mean, with respect to any Person, any other
Person controlling, controlled by, or under common control with the first
Person. 3.6.3. “Control” (including the terms “controlling,” “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or the policies of
a Person, whether through the ownership of at least 51% of the voting
securities, by contract or otherwise; and 3.6.4. “Person” shall mean an
individual, partnership, limited partnership, limited liability company, trust,
business trust, estate, corporation, custodian, trustee, executor,
administrator, nominee, business trust, registered limited liability
partnership, association, government, governmental subdivision, 2
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement003.jpg]
governmental agency, governmental instrumentality and any other legal or
commercial entity in its own or in a representative capacity. 4. SPECIFICATION.
4.1. With respect to each Railcar Type set forth on Exhibits A, B, and C as of
the Effective Date, including a Railcar Type added pursuant to Section 3 hereof
or by mutual agreement of the Parties after the Effective Date, the applicable
Railcar “Specification” shall consist of (i) Seller’s then-current standard
specification as of the date of the applicable Seller’s Order Confirmation (as
hereinafter defined) for such Railcar as designated by the applicable “Seller
Spec. No.” (hereinafter referred to as “Seller Specification”), (ii) any
materials, parts, Components, or railcar configuration alternatives requested by
Buyer (subject to Seller’s consent, such consent not to be unreasonably withheld
or delayed) specified in the applicable Seller’s Order Confirmation
(“Alternates”) and (iii) as subsequently modified after the date of Seller’s
Order Confirmation in any Change Orders (as defined in Section 9.8), if
applicable. The Seller Specification shall not provide for, and Seller may not
use, non-new parts (other than non-new Buyer-Supplied Components) on Railcars
manufactured for Buyer hereunder without Buyer’s prior written consent. 4.2. As
of the Effective Date, Seller has provided a copy of the Seller Specification
for each Railcar Type set forth on Exhibits A, B, and C to Buyer (and, in the
case of Railcar Types added to Exhibits A, B, or C after the Effective Date, a
copy will be promptly provided to Buyer after such Railcar Type is added to the
applicable Exhibit). Seller may reasonably modify the Seller Specification from
time to time during Term, which updates to the Seller Specification shall be
identifiable by revision date and version number and copies of which will be
made available to Buyer upon Buyer’s written request. Notwithstanding the
foregoing, at least sixty (60) days prior to implementation, Seller shall notify
Buyer in writing and provide a copy of any updated Seller Specification that
would reasonably be considered a significant or material change to such Seller
Specification, e.g., structural changes to the Railcar Type, changes in
Component manufacturer, make or model, and changes to safety systems. 5. RAILCAR
PRICING. 5.1. Pricing for Railcars Listed on Exhibit A. 5.1.1. Buyer’s Estimated
Base Sales Price and Seller’s Order Confirmation Price for Railcars listed on
Exhibit A. The “Buyer’s Estimated Base Sales Price” for Railcars listed on
Exhibit A shall be calculated by [***]. “Seller’s Order Confirmation Price” for
Railcars listed on Exhibit A shall equal [***]. 3 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement004.jpg]
5.1.2. Invoice Price for Railcars on Exhibit A. Seller’s “Invoice Price” for a
Railcar listed on Exhibit A shall be [***]. 5.1.3. [***] 5.2. Pricing for
Railcars Listed on Exhibits B and C. 5.2.1. Buyer’s Price for Railcars Listed on
Exhibits B and C. “Seller’s Order Confirmation Price” for Railcars listed on
Exhibits B or C shall be [***]. 5.2.2. [***]. 5.2.3. Invoice Prices for Railcars
on Exhibits B and C. The “Invoice Price” for a Railcar listed on Exhibits B or C
shall be equal to [***]. 5.2.4. [***]. 5.2.5. [***] 5.3. Pricing Examples. The
Parties agree that the pricing examples dated as of the Effective Date and
initialed by the Parties reflect the methodology by which calculations shall be
made for Railcar pricing pursuant to Sections 5 and 6 hereunder. 5.4. Review of
Margin Schedule. During the period of January 1, 2017 through January 31, 2017,
either Party may deliver a written notice (a “Review Notice”) to the other Party
requesting a meeting if it believes that the pricing in the Margin Schedule is
not reflective of then-current market pricing. Upon the other Party’s receipt of
the Review Notice, the Parties shall (a) schedule a meeting to occur no later
than ten (10) business days after the date of such notice, and (b) work in good
faith to agree on a revised Margin Schedule reflective of then- current market
pricing, with the understanding that such revised pricing should reflect an
appropriate discount to the then-current pricing that Seller offers to its best
customers. If, within thirty (30) days of the date of the Review Notice, the
Parties have not agreed (a) on a revised Margin Schedule or (b) that the Margin
Schedule does not need to be revised, then either Party may, at its sole option,
give irrevocable written notice of its intention to terminate the Agreement (an
“Intent to Terminate Notice”). The Agreement shall automatically terminate
thirty (30) days after the date of such notice, except that the Parties’
obligations shall survive with respect to (x) all Scheduled Cars with Allocated
Production Slots scheduled to Deliver on or before December 31, 2017, and (y)
all Unscheduled Cars for which Buyer had submitted an Order as of the date of
the Intent to Terminate Notice, unless the Party receiving such Intent to
Terminate Notice agrees in writing before the effective date of such termination
to revise the Margin Schedule as follows: 4 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement005.jpg]
5.4.1. If Buyer is the recipient of the Intent to Terminate Notice, Buyer must
agree in writing to increase each of the Margins set forth in the Margin
Schedule by [***]for all tank cars on Exhibit A ordered as (A) Scheduled Cars
with Allocated Production Slots scheduled to Deliver on or after January 1,
2018, and (B) Unscheduled Cars for which the date of the applicable Order is on
or after the effective date of such increase of the Margins; or 5.4.2. If Seller
is the recipient of the Intent to Terminate Notice, Seller must agree in writing
to decrease each of the Margins set forth in the Margin Schedule by [***] for
all tank cars on Exhibit A ordered as (A) Scheduled Cars with Allocated
Production Slots scheduled to Deliver on or after January 1, 2018, and (B)
Unscheduled Cars for which the date of the applicable Order is on or after the
effective date of such decrease of the Margins; or 5.4.3. Irrespective of which
Party is the recipient of the Intent to Terminate Notice, the Parties mutually
agree in writing to revise the Margin Schedule. 5.4.4. For clarity and by means
of example only, if one of the Margins was equal to twenty percent (20%) before
Seller’s receipt of an Intent to Terminate Notice, and Seller agreed to decrease
the Margins by [***] pursuant to Section 5.4.2 above, the resulting Margin in
this example would be [***]. Similarly, if Buyer received an Intent to Terminate
Notice, and Buyer agreed to increase the Margins by [***] pursuant to Section
5.4.1 above, the resulting Margin in this example would be [***]. 6. SELLER’S
STANDARD MANUFACTURING COST. 6.1. Except as otherwise expressly provided herein,
all calculations of Seller’s Standard Manufacturing Cost (as defined below)
shall conform to and be made using Seller’s Cost Accounting Policy and
Procedure, dated and current as of the Effective Date and initialed by the
Parties (“Seller’s Costing Policy”). 6.1.1. Seller may modify Seller’s Costing
Policy to the extent necessary to comply with any changes in U.S. generally
accepted accounting procedures (GAAP), international financial reporting
standards (IFRS) or other applicable accounting regulatory mandates. 6.1.2.
[***]. 6.1.3. Following any modifications to Seller’s Costing Policy pursuant to
Section 6.1.1, [***], Seller shall promptly provide an updated copy (which shall
indicate the date of most recent revision) of Seller’s Costing Policy to Buyer,
which shall be initialed by the Parties and replace the prior version of
Seller’s Costing Policy as of the date of such revision without further action
of the Parties. 5 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement006.jpg]
6.1.4. Notwithstanding anything to the contrary contained in Seller’s Costing
Policy, in the event of any conflicts between this Agreement and the Seller’s
Costing Policy, the terms of this Agreement shall control. 6.2. “Seller’s
Standard Manufacturing Cost” means, with respect to any Railcar, an amount equal
to [***] for such Railcar. 6.3. [***]. “Components” means, for all Railcars,
wheels, axles, sideframes, bolsters, couplers, draft gear, air brake equipment,
bearings and yokes and, as applicable for certain Railcar Types, heads, nozzles,
valves, fittings, gates, hatches and doors. [***]. 7. THIRD PARTY REVIEW.
Seller’s compliance with Sections 5 and 6 of this Agreement is subject to Third
Party review (“Third Party Review”), and the terms and conditions of such Third
Party Review are set forth on Exhibit G attached hereto. 8. [***]. 9. ORDERS.
9.1. Order Quantities. 9.1.1. “Order Year” means from March 14, 2016 through
March 13, 2017 for the first Order Year, and thereafter each following period of
twelve (12) consecutive months. 9.1.2. Buyer shall place orders for tank cars
from Exhibit A that will be scheduled to deliver at the rate of 150 tank cars
per month between the months of August 2016 through December 2019, inclusive
(the “Monthly Order Quantity”) for a total of 6,150 tank cars (“Scheduled
Cars”). 9.1.3. During each Order Year, Buyer will order 700 Railcars, which can
be a mix of either tank cars or freight cars from Exhibits A, B, and C for a
total of 2,800 Railcars (“Unscheduled Cars”). 9.2. Production Slot Allocation
for Scheduled Cars. Seller shall schedule [***] production slots in each month
for the months of August 2016 through December 2019, inclusive, for Scheduled
Cars (“Allocated Production Slots”). Notwithstanding the foregoing or anything
to the contrary contained in this Agreement, Seller will have no obligation to
schedule more than [***] Allocated Production Slots in any one month during the
Term. For the avoidance of doubt, accepted Orders for Unscheduled Cars are not
eligible for Allocated Production Slots and shall not impact the scheduling or
Delivery of Scheduled Cars in accordance with Section 9.6.1. 9.3. Unscheduled
Cars. Buyer’s Order(s) accepted by Seller’s Order Confirmation for Unscheduled
Cars will be placed in the next available production slot in 6
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement007.jpg]
Seller’s then current backlog. Buyer’s obligation to order the [***] per Order
Year is firm and the duration of Seller’s railcar backlog and the effect such
backlog has on Delivery of Unscheduled Cars shall not permit Buyer to avoid
placing its required Order per Order Year for Unscheduled Cars. [***]. 9.4.
Monthly Price Lists; Pricing Proposals. At the beginning of each Order Year,
Seller and Buyer shall mutually agree to a list totaling [***] Railcars from
Exhibits A, B and C for which Seller shall provide Buyer with monthly updates,
as to Exhibit A Railcars, to Buyer’s Estimated Base Sales Price(s), and as to
Exhibit B and C Railcars, to the [***] for such Railcars under then-current
market conditions, during the Order Year (the “Monthly Price List”). In the
event a Railcar is not listed on the Monthly Price List, upon Buyer’s written
request, Seller shall provide Buyer with a written pricing proposal for the
requested Railcars within ten (10) business days following such request, which
pricing proposal shall be consistent with the terms of this Agreement. 9.5.
Order Form. Each order submitted by Buyer shall be in the form set forth on
Exhibit E attached hereto and shall be subject to the terms and conditions of
this Agreement (“Order”). Each Order shall specify (i) the Railcar Type; (ii)
the quantity of Railcars for each Railcar Type; (iii) any Alternates for the
Railcars ordered; (iv) any new Buyer-Supplied Components that Buyer will be
providing; (v) any non-new Buyer-Supplied Components that Buyer will be
providing; and (vi) the price agreed upon by the Parties pursuant to Section
5.2.1 for the Railcar(s) ordered. Subject to Seller’s rights of rejection under
Section 9.7, upon Seller’s reasonable written request, Buyer will correct any
Order that does not conform to the form set forth on Exhibit E. 9.6. Order
Placement. 9.6.1. Orders for Scheduled Cars must be placed by Buyer [***]prior
to their Allocated Production Slots by delivering each such Order per the
instructions on the Order form. [***]. Unless otherwise agreed by the Parties,
such Orders for Scheduled Cars shall be (i) filled in the order in which they
were placed, and (ii) Delivered by Seller within the final month of the
applicable Scheduled Car Lead Times. Seller shall Deliver at least [***]. If
Buyer fails to place one or more Orders for all or any portion of the Scheduled
Cars within the Scheduled Car Lead Times, Seller shall place the Order(s) for
Buyer consistent with Buyer’s default instructions for orders of Scheduled Cars
(“Default Scheduled Car Order Instructions”) set forth on Exhibit K hereto;
which Exhibit shall identify specific Railcar(s). Subject to Section 9.7 (unless
otherwise agreed by the Parties), Buyer may update the Default Scheduled Car
Order Instructions at any time by delivery of written notice to Seller, provided
each such update identifies specific Railcars, in which case Exhibit K shall be
amended without further action by the Parties to include such updated Default
Scheduled Car Order Instructions in Exhibit K and such update shall be effective
for all Orders following each such update. 7 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement008.jpg]
9.6.2. Orders for Railcars on Exhibits B and C that constitute Unscheduled Cars
(“Exhibit B and C Unscheduled Cars”) will be placed by Buyer from time to time
by delivering each such Order per the instructions on the Order form. In
accordance with the procedures set forth in Section 9.6.3, such Exhibit B and C
Unscheduled Cars shall be added to Seller’s next available production slots and
added to Buyer’s Delivery Schedule. [***]. If Buyer fails to place one or more
Orders for all or any portion of the Order Year Unscheduled Cars requirement by
the first day of the last month of an Order Year, Seller shall place the Order
for Buyer with Buyer’s default instructions for orders of Unscheduled Cars
(“Default Unscheduled Car Order Instructions”) set forth on Exhibit K hereto;
which Exhibit shall identify specific Railcar(s), and unless otherwise agreed by
the Parties, shall consist of Railcar(s) from Exhibit A only. Subject to Section
9.7 (unless otherwise agreed by the Parties), Buyer may update the Default
Unscheduled Car Order Instructions at any time by delivery of written notice to
Seller, provided each such update identifies specific Railcar(s), in which case
Exhibit K shall be amended without further action by the Parties to include such
updated Default Unscheduled Car Order Instructions in Exhibit K and such update
shall be effective for all Orders following each such update. 9.6.3. Within five
(5) business days after Seller’s receipt of an Order, and provided Seller has
not rejected the Order pursuant to Section 9.7, Seller shall provide Buyer with
an order confirmation, substantially in the form of Exhibit L and in accordance
with the terms hereof, confirming (i) the Seller’s Order Confirmation Price for
Railcars on Exhibits A, B, or C and (ii) the month the Railcars will commence
Delivery (the “Seller’s Order Confirmation”). Within ten (10) business days of
Seller’s issuance of an Order Confirmation, Seller shall add Buyer’s Order to
the Buyer Delivery schedule (the “Buyer’s Delivery Schedule”) indicating the
quantity of Railcars to be Delivered each month (the “Committed Delivery
Month”), a copy of which shall be promptly provided to Buyer. Within sixty (60)
days of the first Railcar Delivery in a Committed Delivery Month, Seller shall
update Buyer’s Delivery Schedule to reflect the week in which such Railcar will
be Delivered (the “Committed Delivery Date”), a copy of which update shall be
promptly provided to Buyer. Any change to Buyer’s Delivery Schedule shall
require the written agreement of both Buyer and Seller. 9.6.4. Each Order for
Railcars that (i) complies with this Section 9, (ii) has been delivered to
Seller in accordance with this Section 9, and (iii) which has not been rejected
by Seller within five (5) business days of its placement pursuant to Section
9.7, shall be deemed to have been accepted by Seller and shall represent a firm
commitment by Seller to manufacture, sell, and Deliver, and for Buyer to
purchase and take Delivery of, the Railcars specified in such Order in
accordance herewith, regardless of whether Seller 8 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement009.jpg]
has complied with its obligation to return a signed Order Confirmation to Buyer
in the time specified under Section 9.6.3. 9.6.5. Except to the extent the
Parties otherwise mutually agree in a writing signed by an officer of each
Party, if any term or condition in Buyer’s Order, Seller’s Order Confirmation,
or other documentation by or from either Party relating to the subject matter of
the Order or of this Agreement conflicts with or adds to or supplements a term
or condition of this Agreement, the terms or conditions of this Agreement shall
control and the conflicting, additional or supplemental term or condition, as
the case may be, shall be without force or effect with respect to such subject
matter or Order. 9.7. Seller Order Rejection. In the event that Seller does not
have a production line operating to produce Unscheduled Railcars on Exhibits B
or C ordered by Buyer, Seller shall notify Buyer within five (5) business days
following receipt of such Order that it cannot manufacture such Railcars, in
which case Buyer shall place its Order for different Railcars to replace such
Railcars that Seller cannot manufacture. Notwithstanding anything to the
contrary in this Agreement, Seller shall ensure that, during the Term of this
Agreement, [***]. 9.8. Change Order. Once a Seller’s Order Confirmation has been
issued to Buyer, Buyer may request in writing a change in an Order specifying
the particular Railcars that are subject to Buyer’s request and the requested
change. Within ten (10) business days following receipt of such request, Seller
shall provide Buyer with a Change Order quote (“Change Order Quote”) comprised
of (i) any change to the Buyer’s Delivery Schedule and (ii) any price adjustment
for the Change Order Request. If Buyer accepts Seller’s Change Order Quote,
Buyer shall issue a confirming change Order (“Change Order”) to Seller within
five (5) business days after receipt of the Change Order Quote. If Seller does
not receive a timely Change Order from Buyer accepting Seller’s Change Order
Quote, Buyer’s Order will not be modified, and the affected Railcars shall be
built in accordance with the original Specification and subject to the original
Seller Order Confirmation Price. 9.9. Regulation-Mandated Changes. Seller will
promptly notify Buyer of any changes or additions to the Seller Specification
mandated by changes in the Regulations and provide to Buyer a copy of any such
updated or additional Seller Specification. Any such changes or additions to the
Specification that arise between the date of the Seller’s Order Confirmation for
a Railcar and the date of Delivery for such Railcar shall be treated as a Change
Order in accordance with the procedures set forth in Section 9.8. 9.10. Lead
Time Estimates. Upon Buyer’s reasonable written request, Seller shall provide
Buyer with its then-current estimate of the next available delivery dates for a
Railcar Type as of the date of such request. 9 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement010.jpg]
10. DELIVERY AND SHIPMENT. 10.1. Delivery and Title. 10.1.1. Unless otherwise
agreed to in writing and signed by both Seller and Buyer, “Delivery” (including
the terms “Deliver” and “Delivered”) of the Railcars shall be defined as (i) in
the case of Railcars manufactured in the United States, actual delivery of such
Railcars, F.O.B. Seller’s plant or (ii) in the case of Railcars manufactured in
Mexico, actual delivery of such Railcars, F.O.B. site on the United States side
of the border at a site to be mutually agreed between Buyer and Seller or, if no
agreement has been reached by the time such Railcar is ready for Delivery, at a
site on the United States side of the border determined by Seller. Unless
otherwise agreed to in writing and signed by both Seller and Buyer, Buyer agrees
to Delivery of all or any number of the Railcars as they are accepted pursuant
to Section 11.1. 10.1.2. Subject to Section 10.1.3 below, exclusive ownership,
rights of possession and control, and risk of loss to each Railcar manufactured
by Seller, whether in the United States or Mexico, will pass to Buyer at the
time of Delivery of such Railcar. 10.1.3. Unless otherwise agreed to in writing
and signed by both Seller and Buyer, with respect to Railcars manufactured in
Mexico, the acceptance of such Railcars pursuant to Section 11.1 (i) represents
Buyer’s authorization for Seller to ship such Railcars to Buyer for Delivery,
and (ii) shall not transfer title or risk of loss of such Railcars until they
have been Delivered by Seller to Buyer at the F.O.B. site on the United States
side of the border set forth in Section 10.1.1 above. 10.2. After Delivery of a
Railcar to Buyer as provided in Section 10.1, at Buyer’s written request, Seller
will ship such finished Railcar to Buyer or Buyer’s customer at the place
designated by Buyer to Seller and any resulting freight charges shall be for
Buyer’s account. Such freight charges may appear as a line item on Seller’s
invoice for the Railcars if Seller pays such freight charges for Buyer’s
account. 10.3. [***]. 10.4. Force Majeure Events. 10.4.1. Seller shall not be
liable for any delay or failure to perform in whole or in part caused by “Force
Majeure Events” which adversely impact the performance of Seller’s obligations
regardless of when occurring, including, but not limited to, restrictions or
Regulations imposed by the federal or any state government or any subdivision or
agency thereof or by acts of God; acts of 10 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement011.jpg]
Buyer, its officers, directors, employees, agents or contractors, including, but
not limited to, Buyer’s failure to provide in a timely manner any parts,
Components, equipment or labor, including plans, drawings or engineers, which it
has agreed to supply; war, preparation for war or the acts or interventions of
naval or military executives or other agencies of government; acts of
terrorists; blockade, sabotage, vandalism, malicious mischief, bomb scares,
insurrection or threats thereof; rain that requires a shutdown of a substantial
portion of Seller’s facility where the Railcars are being manufactured and/or
the painting/coating area of such facility prior to 12:00 noon (local time) on a
regularly scheduled work day; landslides, hurricanes, earthquakes or other
natural calamity; delays of subcontractors or of carriers by land, sea or air;
delays due to changes in drawings or Specification; collisions or fires, floods,
strikes, work stoppages, shortage of labor, lockouts or other industrial
disturbances, accidents, casualties, shortages or late delivery of supplies
(including, without limitation, fuel supplies) or raw materials (including,
without limitation, steel) from usual sources at customary pricing, or other
causes beyond Seller’s reasonable control. 10.4.2. In the event of any Force
Majeure Event, the Parties agree the date of Delivery or performance shall be
extended for a period equal to the time lost by reason of the delay; provided,
however, that if the period of delay exceeds one hundred eighty (180) days from
the original Committed Delivery Date, Buyer may cancel the Delivery of such
Railcar subject to the delay due to the Force Majeure Event. Any cancelled
Railcar shall be treated as having been validly ordered for the purposes of
Buyer’s obligations hereunder with respect to the Base Order Quantity required
under Section 2 and the applicable Monthly Order Quantity required under Section
9.1. If delivery of any items necessary for the Delivery of such Railcars is
delayed by Buyer for more than thirty (30) days, Seller may adjust the Invoice
Price payable hereunder to reflect the direct damages attributable to such delay
(e.g., increases in cost of supplies, shipping and the like), but not to include
indirect or consequential damages. Nothing hereunder shall require Seller to
arrange for shipment and acceptance of any required materials in advance of
Seller’s actual needs. In the event that the occurrence of a Force Majeure Event
affects a Party’s performance of its obligations hereunder for more than 240
consecutive days, the other Party may terminate this Agreement thereafter upon
30 days advance written notice. 11. QUALITY OF RAILCARS. 11.1. Inspection and
Acceptance. In the case of Railcars, Seller shall give Buyer reasonable access
to Seller’s manufacturing facilities to inspect the Railcars during
construction. Such inspections shall be so conducted as to not interfere
unreasonably with Seller’s operations. Acceptance or rejection of a Railcar
shall be made by Buyer before shipment of the Railcars manufactured in Mexico
and 11 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement012.jpg]
before Delivery of Railcars manufactured in the United States. In the event
Buyer chooses to inspect the Railcars, upon completion of such inspection, Buyer
shall execute a certificate of acceptance covering all Railcars found to be
completed in accordance with the Specification and shall deliver the executed
certificates of acceptance to Seller (each, a “Certificate of Acceptance”). Each
Certificate of Acceptance, with respect to Railcars covered thereby, shall
indicate that, based upon such inspection, such Railcars conform in workmanship,
material and construction, and in all other respects, to the applicable
Specification and the requirements and provisions of the applicable Order. If
Buyer, upon receiving notice of when the Railcars will be ready for inspection
and provided that such Railcars are available for inspection, chooses not to
have an inspector present within three (3) business days after the date that the
notice states that the Railcars shall be ready for inspection or Buyer’s
inspector fails to inspect the Railcars within three (3) business days after the
date that the notice states the Railcars will be ready for inspection, Buyer
shall be deemed to have accepted the applicable Railcars at the close of
business on the day that is three (3) business days after the date that such
Railcars were ready for inspection and Seller will execute, on behalf of Buyer,
a Certificate of Acceptance dated as of the day that is three (3) business days
after the date that such Railcars were ready for inspection. Notwithstanding the
foregoing, Seller may ship Railcars at any time upon Buyer’s notification to
Seller that it will not inspect Railcars for which Seller has provided notice
that Railcars are available for inspection. The execution of a Certificate of
Acceptance shall not relieve the Seller of any of its obligations under the
Agreement nor shall it constitute a waiver by the Buyer with respect to any
defect or deficiency of workmanship, materials, construction or other deviation
from the terms and conditions of this Agreement. Once a Certificate of
Acceptance with respect to a Railcar has been executed, Buyer shall have no
rights of inspection under this Section 11.1, nor any rights of rejection and
cancellation under Section 11.2 with respect to such Railcar. 11.2. [***]. 11.3.
Premises Liability Indemnification. BUYER AGREES TO DEFEND, HOLD HARMLESS AND
INDEMNIFY SELLER AND ITS AFFILIATES, SUBSIDIARIES, RELATED ENTITIES, OFFICERS,
DIRECTORS, SHAREHOLDERS, AGENTS AND EMPLOYEES (COLLECTIVELY REFERRED TO AS THE
“SELLER INDEMNITEES”), FROM AND AGAINST ANY AND ALL CAUSES OF ACTION, SUITS,
DEBTS, CLAIMS, LIABILITIES, LOSSES, BODILY INJURIES OR DEATH, DAMAGE TO REAL OR
PERSONAL PROPERTY (INCLUDING THE LOSS OR USE THEREOF), JUDGMENTS, COSTS,
INCLUDING, BUT NOT LIMITED TO, ACTUAL, INCIDENTAL AND COVER DAMAGES, ATTORNEYS’
FEES, COURT COSTS AND EXPENSES OF WHATEVER NATURE OR KIND, IN LAW OR IN EQUITY,
INCURRED IN THE DEFENSE OF THE SELLER INDEMNITEES OR OTHERWISE, TO THE EXTENT
ARISING OUT OF, OR RESULTING FROM ANY ACT, 12 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement013.jpg]
ERROR, OMISSION, NEGLIGENCE OR MISCONDUCT OF BUYER, BUYER’S EMPLOYEES, AGENTS
(OTHER THAN ANY AGENT OF BUYER WHO IS EMPLOYED BY SELLER) OR SUBCONTRACTORS, OR
ANY EMPLOYEE OF BUYER’S AGENT (OTHER THAN ANY AGENT OF BUYER WHO IS EMPLOYED BY
SELLER) OR SUBCONTRACTOR WHILE ON SELLER’S PROPERTY. 12. PAYMENT AND CLOSING.
12.1. Payment of Purchase Price and Closing of Sale. On or before ten (10)
business days following Buyer’s receipt of (i) the shipping report for a
Railcar, including the lightweight of each Railcar shipped and each Railcar’s
assigned number, (ii) a Certificate of Acceptance executed by Buyer’s inspector,
or the acceptance of any such Railcar has been deemed pursuant to Section 11.1
hereof, (iii) Seller’s invoice for such Railcar(s) with the Invoice Price broken
down to detail the components thereof, if applicable, and substantially in the
form attached hereto as Exhibit M hereof, and (iv) Seller’s executed Bill of
Sale substantially in the form attached hereto as Exhibit H, Buyer shall pay the
Invoice Price for each Railcar manufactured and Delivered by Seller and accepted
by Buyer via wire transfer to Seller (pursuant to such wire transfer
instructions as Seller shall provide to Buyer in advance of the due date for
such amounts). 12.2. Taxes. Buyer is solely responsible for all international,
federal, state, or local VAT, GST, sales, use, or other taxes, tariffs, duties,
or charges imposed by any governmental authority or agency, foreign or domestic,
upon any Railcar purchased and sold hereunder or upon the manufacture, sale,
transportation, use, or Delivery thereof (collectively, “Taxes”); provided,
however, that Taxes shall not include any Seller property taxes or taxes based
on Seller’s income. While it is the intent of the Parties that Seller’s invoice
for Railcars will include a line item for Taxes, in the event an amount for
applicable Taxes is not included in Seller’s invoice for Buyer’s account, Buyer
shall remain solely responsible for the payment of such Taxes. For the avoidance
of doubt, no Taxes shall be included in Seller’s Standard Manufacturing Cost for
such Railcar. Seller shall provide receipts to Buyer evidencing Seller’s payment
of any such Taxes. 12.3. Late Payments. Other than with respect to amounts
disputed up to a maximum of $[***] of unpaid disputed amounts, if any payment is
not received by a Party on the due date for such payment, and such failure
continues for five (5) days after such due date, such Party shall charge the
other Party interest on any unpaid balance at the prime rate per annum in effect
on such due date at Bank of America, Illinois, plus [***]percent ([***]%) or the
highest rate permitted by law, whichever is lower, from the date such payment
was due through and including the date on which actual payment in full is made
by such other Party. 13 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement014.jpg]
13. MANUFACTURING WARRANTIES AND DISCLAIMERS; IP INDEMNITY 13.1. Manufacturing
Warranties. 13.1.1. Seller warrants solely to Buyer that the assembly,
construction and manufacture of the Railcars by Seller, Seller’s employees and
Seller’s subcontractors will be in accordance with the Specification and
Regulations (as defined in Section 13.1.8) for a period of [***] after Delivery
of the applicable Railcars, and that the material and workmanship of the
Railcars furnished by Seller, Seller’s employees and Seller’s subcontractors
will be free from defects under normal use and service for the [***] warranty
period. This warranty shall not apply to, and Seller shall not be responsible
for, any failure of any Railcar purchased hereunder which has been subjected to
misuse, negligence, alteration, accident, misloading, mishandling, improper or
deficient maintenance, or physical abuse. Further, this warranty by Seller shall
not apply to, and Seller shall not be responsible for, the deterioration of any
Railcar purchased hereunder which results from normal wear and tear during the
[***] warranty period. Seller’s only obligation to Buyer under this Section
13.1.1 is limited to promptly repairing or replacing, at Seller’s exclusive
option, the material and workmanship of the Railcar that is not in conformity
with this warranty. Transportation charges and charges associated with the
removal of any commodity shall be prepaid by Buyer. Seller shall determine, in
its sole discretion, the place where any defective Railcar will be replaced or
repaired. Seller shall not be required to repair or replace any defective
Railcar, however, unless Buyer first provides the defective Railcar to Seller
for an examination by Seller within sixty (60) days of Buyer’s written notice of
a potential defect and Seller’s examination of the part or parts confirms the
existence of a warranted defect. [***]. 13.1.2. With respect to interior and
exterior primers, paints, coatings, linings, and/or sealants (the “Coatings”),
Seller warrants that it will apply the Coatings selected by Buyer in accordance
with the Coating manufacturer’s specifications and recommendations, and, except
as set forth in this Section 13.1.2, Seller makes no other warranty, express or
implied, with respect to the Coatings or the adequacy of such Coating
manufacturer’s specifications and recommendations. Seller may offer various
choices of Coatings at various prices and of various qualities. The Coatings
actually applied by Seller shall be chosen by Buyer at Buyer’s sole discretion,
subject to Seller’s agreement to apply such Coatings, based on, but not limited
to, Seller’s ability to obtain and apply such Coatings. Buyer’s choice of
Coatings is made at Buyer’s sole risk and, except as set forth below in this
Section 13.1.2, Seller makes no warranty, express or implied, regarding the
suitability or effectiveness of any Coatings. With respect to the Coatings,
Seller’s sole obligation under this Section 13.1.2 is limited to repair or
replacement, at the election of Seller, at Seller’s railcar repair shop or at a
shop selected by Seller, of the Coatings installed by Seller in any Railcar that
14 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement015.jpg]
shall, within [***] after Delivery be returned to Seller with transportation
charges and charges associated with the removal of any commodity prepaid by
Buyer; provided, however, that Buyer provides such Railcar for an examination by
Seller within sixty (60) days of written notification by Buyer of a potential
defective installation of Coatings and such an examination confirms that the
Coatings were defectively installed by Seller. [***]. 13.1.3. In the event that
Buyer sells, leases, or otherwise assigns the Railcars, any such transaction
shall not otherwise modify or terminate Seller’s warranty. 13.1.4. In no event
and under no circumstances shall Seller ever be liable to Buyer for a breach of
the warranty set forth herein in any amount greater than Seller’s actual cost of
repairing or replacing the defective Railcar that Buyer purchased from Seller.
Under no circumstances shall Seller ever have liability to any Third Party who
asserts any claim by or through Buyer alleging a breach of the warranty
expressly set forth herein, which Seller makes solely and exclusively to Buyer.
Any repair or replacement by Seller pursuant to this warranty will not serve to
extend the warranty in any way beyond [***] from the date the Railcar is
Delivered to Buyer. 13.1.5. SELLER MAKES NO EXPRESS OR IMPLIED WARRANTY THAT ANY
PARTS, MATERIAL, EQUIPMENT OR COMPONENTS PURCHASED FROM THIRD PARTY SUPPLIERS OR
MANUFACTURERS (HEREINAFTER, EACH A “SUPPLIER OR MANUFACTURER”) AND INSTALLED IN
OR ON THE RAILCARS ARE FREE FROM DEFECTS. ANY PARTS, MATERIAL, EQUIPMENT OR
COMPONENTS PURCHASED FROM SUPPLIERS OR MANUFACTURERS AND INSTALLED IN OR ON THE
RAILCARS WILL BE COVERED UNDER THE WARRANTY GIVEN BY THE SPECIFIC SUPPLIER OR
MANUFACTURER AND THE TERMS SET FORTH THEREIN. SELLER AGREES TO COOPERATE WITH
BUYER TO ENFORCE ANY SUCH SUPPLIER OR MANUFACTURER WARRANTIES, BUT WILL NOT FILE
ANY LAWSUIT OR INSTITUTE OTHER LEGAL PROCEEDING ON BUYER’S BEHALF AND/OR INCUR
OTHER LEGAL FEES, COSTS OR EXPENSES. TO THE EXTENT EXPRESSLY PERMITTED BY ANY
SUCH SUPPLIER OR MANUFACTURER, SELLER AGREES TO TRANSFER AND ASSIGN TO BUYER,
WITHOUT WARRANTY OR ASSUMPTION BY SELLER WITH RESPECT THEREOF, SUCH SUPPLIER’S
OR MANUFACTURER’S WARRANTIES COVERING PARTS, MATERIAL, EQUIPMENT OR COMPONENTS
FURNISHED BY SUCH SUPPLIER OR MANUFACTURER. AS TO SELLER’S INSTALLATION OF
PARTS, COMPONENTS OR EQUIPMENT MANUFACTURED BY SUPPLIERS OR MANUFACTURERS, IF
SUCH SUPPLIER OR MANUFACTURER HAS A REPRESENTATIVE AT THE JOB SITE DURING SUCH
INSTALLATION, AND IF THE INSTALLATION IS COMPLETED TO THE SATISFACTION OF SUCH
15 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement016.jpg]
REPRESENTATIVE, IT SHALL BE PRESUMED, SUBJECT TO REBUTTAL BY BUYER, THAT
SELLER’S INSTALLATION HAS BEEN COMPLETED BY SELLER IN ACCORDANCE WITH SUCH
SUPPLIER’S OR MANUFACTURER’S RECOMMENDATIONS IN A GOOD AND WORKMANLIKE MANNER
AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT. 13.1.6. SELLER DOES NOT
WARRANT ANY COMPONENTS, EQUIPMENT, ENGINEERING, DESIGNS, PLANS OR WORKMANSHIP
SPECIFIED OR FURNISHED BY BUYER, BUYER’S SUBCONTRACTORS, EMPLOYEES, ARCHITECTS
OR ENGINEERS, OR ANY LABOR PERFORMED BY OTHERS AT THE DIRECTION OR REQUEST OF
BUYER OR BUYER’S REPRESENTATIVE(S) AND SELLER SPECIFICALLY DISCLAIMS ANY AND ALL
WARRANTIES, EXPRESS OR IMPLIED, IN CONNECTION THEREWITH. 13.1.7. THE WARRANTIES
STATED HEREIN ARE EXCLUSIVE AND ARE MADE BY SELLER SOLELY TO BUYER EXPRESSLY IN
LIEU OF ANY AND ALL OTHER WARRANTIES AND REMEDIES: (1) EXPRESS OR IMPLIED; (2)
WRITTEN OR ORAL; (3) AT LAW, IN EQUITY OR UNDER CONTRACT, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE; AND (4) NOTWITHSTANDING ANY COURSE OF DEALING BETWEEN THE PARTIES OR
CUSTOM AND USAGE IN THE TRADE TO THE CONTRARY. OTHER THAN AS EXPRESSLY SET FORTH
IN SECTION 13.1.1, SELLER SHALL HAVE NO LIABILITY TO BUYER AND BUYER SHALL NOT
MAKE ANY CLAIM AGAINST SELLER OR RECOVER ANY AMOUNT WHATSOEVER FROM SELLER FOR
ANY INDIRECT, SPECIAL, CONSEQUENTIAL, INCIDENTAL, COVER, OR PUNITIVE DAMAGES
THAT ARISE OUT OF OR RESULT FROM ANY BREACH BY SELLER OF THE WARRANTIES
EXPRESSLY SET FORTH IN THIS AGREEMENT. 13.1.8. For purposes of this Agreement,
“Regulations” shall mean all industry standards for new railcar equipment,
including without limitation, all rules, statutes, regulations, directives and
requirements of the United States of America (including without limitation those
of the United States Department of Transportation) and the specifications and
standards of the Association of American Railroads applicable to new railroad
equipment, in each case as may be in effect on the date of construction of the
applicable Railcars. 13.1.9. With respect to any material and workmanship of a
Railcar that is not in conformity with Seller’s warranty under Section 13.1.1,
Seller shall (i) develop and implement a corrective action plan, and (ii)
deliver to Buyer’s engineering or quality group and be reasonably available to
discuss the 16 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement017.jpg]
specifics of such corrective action plan, in each case within thirty (30) days
of Seller’s receipt of written notice of a warranty claim from Buyer. 13.2.
Intellectual Property Infringement. 13.2.1. Subject to Section 13.2.2 below,
Seller shall defend any suit or proceeding brought against Buyer based on a
claim that the Railcars, or any product, accessory, part, component, or
attachment thereof, furnished by Seller under this Agreement, constitute an
infringement of any patent of the United States; provided that Seller is
notified promptly, in writing, and is given authority, information and
assistance, at Seller’s expense, for the defense of same. 13.2.2. Seller’s
obligation under Section 13.2.1 shall not cover or apply to (i) any product,
accessory, part, component, or attachment that is not manufactured by Seller
(including any Buyer-Supplied Component), except to the extent, and only to the
extent, that the manufacturer of any such item provides an indemnity against
patent infringement to Seller and (ii) the Railcars, or any part thereof,
manufactured or supplied to Buyer's design; and, as to such Railcars, or any
part thereof, Seller assumes no liability whatsoever for patent infringement.
13.2.3. Subject to Section 13.2.4 below, Buyer shall defend any suit or
proceeding brought against Seller based on a claim that Railcars, or any
product, accessory, part, component or attachment (including Buyer-Supplied
Components), manufactured or supplied by Seller to Buyer’s designs, constitute
an infringement of any patent of the United States; provided that Buyer is
notified promptly, in writing, and is given authority, information and
assistance, at Buyer’s expense, for the defense of same. 13.2.4. Buyer’s
obligation under Section 13.2.3 shall not cover or apply to (i) any product,
accessory, part, component, or attachment that is not manufactured by Buyer or
(ii) a Buyer-Supplied Component, except to the extent, and only to the extent,
that the manufacturer or supplier of any such item provides an indemnity against
patent infringement to Buyer. 13.2.5. Seller shall pay all damages and costs
awarded against Buyer in an infringement claim covered under Sections 13.2.1 and
13.2.2. In case the Railcars, or any part thereof covered under Section 13.2.1,
are involved in such a suit, and are held to constitute infringement, and the
use of the Railcars, or any part thereof covered under Section 13.2.1, is
enjoined, Seller shall, at its own expense, and at its option, either procure
for Buyer the right to continue using said Railcar, replace same with
non-infringing equipment, modify said Railcar so that it becomes non-infringing,
or refund the Invoice Price of said Railcar. 17 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement018.jpg]
13.2.6. Buyer shall pay all damages and costs awarded against Seller in an
infringement claim covered under Sections 13.2.3 and 13.2.4. In case the
Railcars, or any part thereof covered under Section 13.2.3, are involved in such
a suit, and are held to constitute infringement, and the use of the Railcars, or
any part thereof covered under Section 13.2.3, is enjoined, Buyer shall, at its
own expense, and at its option, either procure for itself the right to continue
using said Railcar or part thereof, replace same with non-infringing equipment
or modify said Railcar or part thereof so that it becomes non-infringing.
13.2.7. This Section 13.2 states the sole and entire liability of Seller and/or
Buyer, as applicable, for patent infringement by the Railcars, or any part
thereof. In case of any claim for defense and indemnity under this Section 13.2,
Seller and/or Buyer, as applicable, shall undertake to conduct any proceedings
which Seller or Buyer, as applicable, deems necessary to defend the other Party
in respect of such matter. The indemnified Party shall have the right to
participate in those proceedings, at its own expense, but control of the
defense, the litigation, the negotiation, and any settlement shall remain with
the indemnifying Party. This indemnity shall be void if the indemnified Party
fails to provide reasonable cooperation in connection with any such defense or
shall take any action without the prior written consent of indemnifying Party
that unreasonably or materially prejudices the defense of any such matter. In no
event shall the indemnifying Party be required to employ more than one firm of
attorneys in defense of any one matter, but nothing herein shall prevent the
indemnifying Party from doing so, at its option. 14. LIMITATION OF LIABILITY.
WITH RESPECT TO ANY BREACH OF THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY
HAVE LIABILITY TO THE OTHER PARTY AND NEITHER PARTY SHALL MAKE ANY CLAIM AGAINST
THE OTHER OR RECOVER ANY AMOUNT WHATSOEVER FROM THE OTHER FOR INDIRECT,
CONSEQUENTIAL, SPECIAL, AND/OR PUNITIVE DAMAGES. 15. LOCK-UP, RIGHT OF FIRST
REFUSAL AND LAST LOOK. 15.1. Lock-Up. Buyer shall not sell a Railcar for a
period of at least one hundred eighty (180) days following Delivery, provided,
however, the 180-day lock-up period shall not apply to (i) any asset-backed
financing transaction for the benefit of Buyer or any of its Affiliates, (ii)
any merger, consolidation, business combination, restructuring, reorganization,
sale of all or substantially all of the assets of Buyer, or any of its
Affiliates or other transaction or series of related transactions in which
Buyer’s stockholders do not own or control a majority of the outstanding voting
shares of the continuing or surviving entity immediately after such
transaction(s), (iii) any sale of a Railcar to one of Buyer’s Affiliates, (iv)
any lease of a Railcar by Buyer to one of Buyer’s customers that includes a 18
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement019.jpg]
purchase option exercisable by such customer after such lock-up period, or (v)
the sale of such Railcar to a Third Party subject to a lease with another Third
Party. 15.2. Right of First Refusal. In the event that, during the period
beginning on the 181st day following the Delivery of a Railcar purchased
hereunder and ending on the one (1) year anniversary of such Delivery (the
“Option Period”), Buyer desires to sell such Railcar to a Third Party, Buyer
shall deliver to Seller a written notice of the proposed sale (a “Sale Notice”)
accompanied by a written offer (the “Offer”) to sell such Railcar to Seller, on
an “as is”, “where is” basis, for an amount in cash equal to the Invoice Price
paid by Buyer to Seller for such Railcar pursuant to this Agreement, provided,
however, no Sale Notice be required to be delivered to Seller in connection
with, and such right of first refusal shall not apply to, (i) any asset-backed
financing transaction for the benefit of Buyer or any of its Affiliates, (ii)
any merger, consolidation, business combination, restructuring, reorganization,
sale of all or substantially all of the assets of Buyer, or any of its
Affiliates or other transaction or series of related transactions in which
Buyer’s stockholders do not own or control a majority of the outstanding voting
shares of the continuing or surviving entity immediately after such
transaction(s), (iii) any sale of a Railcar to one of Buyer’s Affiliates, (iv)
any lease of a Railcar by Buyer to one of Buyer’s customers that includes a
purchase option exercisable by such customer after the lock-up period described
in Section 15.1, or (v) the sale of such Railcar to a Third Party subject to a
lease with another Third Party. Each Sale Notice shall reasonably identify the
Railcar(s) that Buyer desires to sell to a Third Party during the Option Period
but shall not include the name of the proposed Third Party purchaser or any of
the terms or conditions of the proposed sale. Seller may accept the Offer by
delivering written notice (an “Offer Notice”) to Buyer by no later than 5:00
p.m., Chicago time, on the tenth (10th) business day following the date of such
Sale Notice. If Seller fails to timely deliver an Offer Notice to Buyer, Seller
shall be deemed to have rejected the Offer. If Seller accepts the Offer, Seller
shall close on the purchase of such Railcar by no later than 5:00 p.m., Chicago
time, on the thirtieth (30th) day (or, if such day is not a business day, the
immediately following business day) following the date of such Offer Notice. The
purchase price for such Railcar shall be paid in full on the closing date by
wire transfer of immediately available funds to an account specified by Buyer at
least two (2) days prior to the closing date. In the event Seller does not
accept the Offer, Buyer may sell the Railcar that was the subject of such Sale
Notice to any Third Party purchaser following Seller’s rejection of the Offer.
If, at any time, Buyer includes a Railcar in a “request for proposal” or other
multiple-bid auction process during the Option Period, in lieu of making the
Offer otherwise required hereby, Buyer shall provide Seller with the opportunity
to participate in such process and submit a bid to purchase such Railcar, in
each case subject to the terms and conditions of such process that are no less
favorable to Seller in the aggregate than the terms and conditions applicable to
other participants in such process. 19 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement020.jpg]
15.3. [***]. 16. REPRESENTATIONS AND OTHER WARRANTIES OF SELLER. Seller hereby
represents and warrants to and in favor of Buyer that: 16.1. at the time Seller
Delivers each Railcar hereunder, Seller shall hold and convey to Buyer good and
marketable title to such Railcar free and clear of all indentures, deeds of
trust, mortgages, security interests, liens, claims, demands, encumbrances,
privileges, pledges, residual interests, re-marketing rights, purchase options
and other charges of every nature and kind whatsoever, excepting (i) any such
encumbrances resulting from the acts or omissions of Buyer (or those acting
under the authority of Buyer), and (ii) any rights of Seller to a purchase money
security interest applicable to such Railcars; 16.2. Seller is duly formed,
validly existing and in good standing in the State of Delaware and has all
requisite limited liability company power and authority to own, operate or lease
the properties and assets now owned, operated or leased by it and to carry on
its business as currently conducted. Seller is duly qualified or licensed to do
business as a foreign entity and is in good standing in each jurisdiction where
the character of its properties and assets owned, operated or leased or the
nature of its activities makes such qualification or license necessary, except
where the failure to be so qualified or licensed or in good standing does not
materially and adversely affect Seller’s ability to perform hereunder; 16.3.
this Agreement and all certificates, documents, instruments and agreements
delivered under or in connection with this Agreement (i) have been properly
authorized by all necessary limited liability company action and (ii) do not
require the approval of any holder of units, membership interests, bonds,
debentures or other securities issued by Seller or outstanding under any
agreement, indenture or other instrument to which Seller is a party or by which
Seller or its property may be charged or affected; 16.4. Seller’s execution,
delivery and performance of this Agreement and all certificates, documents,
instruments and agreements delivered by Seller under or in connection with this
Agreement, and Seller’s compliance with the terms, conditions and provisions
hereof and thereof do not, and will not, (i) constitute a breach of any existing
contractual obligation of Seller, (ii) violate any provision of the certificate
of formation or limited liability company agreement of Seller, (iii) require the
approval or the giving of prior notice to any Third Party or government agency,
(iv) breach or result in the breach of, constitute a default under any of the
provisions of, or result in the creation of any lien, charge, encumbrance or
security interest upon any property or assets of Seller, (v) violate any
judgment, order, injunction, decree or award of any court, administrative agency
or governmental body against, or binding upon, Seller, or (vi) constitute a
violation by Seller of any law, order or regulation applicable to Seller, in
each 20 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement021.jpg]
case so as to materially and adversely affect Seller’s ability to perform or
Buyer’s enjoyment of its rights hereunder; 16.5. this Agreement and all
certificates, documents, instruments and agreements delivered under or in
connection with this Agreement, or in connection with the consummation of the
transactions contemplated hereunder, constitute legal, valid and binding
obligations of Seller, enforceable in accordance with their terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally and
by general principles of equity; and 16.6. there are no legal or governmental
investigations, actions or proceedings pending or, to the knowledge of Seller,
threatened in writing against Seller before any court, administrative agency or
tribunal which, if determined adversely, would, individually or in the
aggregate, materially adversely affect the transactions contemplated by this
Agreement or the ability of Seller to perform its obligations hereunder. 17.
REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer hereby represents and warrants to
and in favor of Seller that: 17.1. Buyer is duly incorporated, validly existing
and in good standing in the State of New York and has all requisite corporate
power and authority to own, operate or lease the properties and assets now
owned, operated or leased by it and to carry on its business as currently
conducted. Buyer is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
its properties and assets owned, operated or leased or the nature of its
activities makes such qualification or license necessary, except where the
failure to be so qualified or licensed or in good standing does not materially
and adversely affect Buyer’s ability to perform hereunder; 17.2. this Agreement
and all certificates, documents, instruments and agreements delivered under or
in connection with this Agreement (i) have been properly authorized by all
necessary corporate action and (ii) do not require the approval of any holder of
shares, stocks, bonds, debentures or other securities issued by Buyer or
outstanding under any agreement, indenture or other instrument to which Buyer is
a party or by which Buyer or its property may be charged or affected; 17.3.
Buyer’s execution, delivery and performance of this Agreement and all
certificates, documents, instruments and agreements delivered by Buyer under or
in connection with this Agreement, and Buyer’s compliance with the terms,
conditions and provisions hereof and thereof do not, and will not, (i)
constitute a breach of any existing contractual obligation of Buyer, (ii)
violate any provision of the charter or by-laws of Buyer, (iii) require the
approval or the giving of prior notice to any Third Party or government agency,
(iv) breach or result in the 21 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement022.jpg]
breach of, constitute a default under any of the provisions of, or result in the
creation of any lien, charge, encumbrance or security interest upon any property
or assets of Buyer, (v) violate any judgment, order, injunction, decree or award
of any court, administrative agency or governmental body against, or binding
upon, Buyer, or (vi) constitute a violation by Buyer of any law, order or
regulation applicable to Buyer, in each case so as to materially and adversely
affect Buyer’s ability to perform or Seller’s enjoyment of its rights hereunder;
17.4. this Agreement and all certificates, documents, instruments and agreements
delivered under or in connection with this Agreement, or in connection with the
consummation of the transactions contemplated hereunder, constitute legal, valid
and binding obligations of Buyer, enforceable in accordance with their terms
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally and by general principles of equity; and 17.5. there are no
legal or governmental investigations, actions, or proceedings pending or, to the
knowledge of Buyer, threatened in writing against Buyer before any court,
administrative agency or tribunal which, if determined adversely, would,
individually or in the aggregate, materially adversely affect the transactions
contemplated by this Agreement or the ability of Buyer to perform its
obligations hereunder. 18. DEFAULT. Subject to Section 10.4 addressing Force
Majeure Events, the occurrence of any one or more of the following events shall
constitute an event of default (“Event of Default”) hereunder by a Party: 18.1.
the failure of such Party to perform a material obligation hereunder; provided,
that such failure to perform is not cured by such Party within thirty (30) days
after receipt of written notice from the other Party specifying such failure to
perform; 18.2. the failure by such Party to pay any amount due and payable
pursuant to the terms of this Agreement, other than amounts disputed by such
Party up to a maximum of $[***] of unpaid disputed amounts; provided that such
failure to pay is not cured by such Party within [***] after receipt of written
notice from the other Party specifying such failure to pay; 18.3. the (i) filing
by such Party of a voluntary petition in bankruptcy, (ii) adjudication of such
Party as a bankrupt or insolvent, (iii) filing by such Party of any petition
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief for itself under the federal bankruptcy laws,
(iv) consent or acquiescence of such Party to the appointment of a trustee,
receiver, conservator, or liquidator of such Party for all, or any substantial
portion of such Party’s property or assets, or (v) filing of any involuntary
petition in bankruptcy against either Party (provided that any such filing is
not withdrawn, vacated, removed, discharged, or stayed within sixty (60) days
thereafter); 22 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement023.jpg]
18.4. the admission in writing by such Party of its inability to pay its debts
as they become due; 18.5. the notification in writing to a governmental agency
by such Party of its pending insolvency, or suspension or pending suspension of
its operations; 18.6. the making by such Party of any general assignment for the
benefit of its creditors or the taking of similar actions for the protection or
benefit of its creditors; 18.7. in the case of Seller, in the event that, during
any rolling [***] period during the Term, [***] percent ([***]%) or more of the
Railcars have been rejected by Buyer pursuant to Section 11.2; or 18.8. in the
case of Seller, in the event that, during any rolling [***] period during the
Term, [***] percent ([***]%) or more of the Railcars have not been Delivered
within [***] of their respective Committed Delivery Dates (excluding delayed
deliveries resulting from Force Majeure Events and those resulting from quality
rejection pursuant to Section 11.2). The Parties agree that either Party’s
initiation of the dispute resolution provisions described in Section 21.9 will
not be a prerequisite for a Party to give a notice of an Event of Default or act
to delay any of the time periods for cure specified above. 19. TERMINATION. In
addition to any other rights and remedies available under this Agreement or at
law, in equity or otherwise, but subject to Section 14 addressing the limitation
of liability, and in addition to the termination rights relating to a Force
Majeure Event as set forth in Section 10.4 and the delivery of an Intent to
Terminate Notice as set forth in Section 5.4, upon the occurrence of an Event of
Default, the non- defaulting Party may terminate this Agreement on a date that
is [***] after the date appearing in a written notice to the other Party
regarding such termination. In the event of Agreement termination under this
Section 19, such termination shall not affect any Party’s rights or obligations
that accrued prior to the date of such termination, and any Order of Railcars
placed prior thereto shall be Delivered by Seller, and Buyer shall accept
Delivery of such Railcars that comply with the Specification as provided under
Section 11.1, in accordance with the terms of this Agreement regardless of the
effective date of the termination; provided that Buyer shall not be required to
place any new Orders after the date of the written notice of such termination
(regardless of whether Buyer has placed Orders for Railcars equal to the Base
Order Quantity, or the Monthly Order Quantity for the Order Month in which such
termination occurs). Notwithstanding the foregoing, in the event of a written
notice of termination of this Agreement by either Party as a result of the
occurrence of an Event of Default described in Section 18.3, the non-defaulting
Party shall not have any further obligation to Deliver Railcars (in the case of
Seller) or to accept any Railcars (in the case of Buyer), in either case arising
under Orders pending as of the date of the Event of Default. 23
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement024.jpg]
20. SUPPLY OF SPARE PARTS. For a period beginning on the date hereof and ending
on the [***]of the date hereof, or, if Seller (or Seller’s successor)
discontinues the manufacturing of railcars for Third Parties or discontinues the
manufacturing of aftermarket railcar parts and Components before the expiration
of such [***] period (“Discontinued Operations”), up to the date of Discontinued
Operations, Seller (or such successor) shall make spare parts, fixtures and
assemblies for the Railcars that are proprietary to Seller or Seller’s
successors (“Spare Parts”) and shall be made available to Buyer for purchase at
Seller’s then market price. In the event the date of Discontinued Operations is
before the expiration of such [***] period, Seller (or Seller’s successor) shall
give Buyer as much advance written notice of such Discontinued Operations as
possible, but in no event less than [***] notice. In addition, if Seller learns
in writing that any of its Suppliers will cease to make any Spare Parts, Seller
shall give Buyer written notice of such Supplier’s decision promptly upon
learning of same. 21. MISCELLANEOUS. 21.1. Further Assurances. Following
acceptance of and payment for any Railcar hereunder, Seller shall make, do, and
execute or cause to be made, done, and executed all such further acts, deeds and
assurances as Buyer or Buyer’s counsel may, at any time or from time to time,
reasonably require to confirm Buyer’s right, title, and interest in and to such
Railcar in accordance with the intent and meaning of this Agreement. 21.2.
Records Provided to Buyer; UMLER Reporting. Within thirty (30) days after the
transfer by Bill of Sale of any Railcar to Buyer, Seller will furnish Buyer with
copies, in electronic form, of documents described on Exhibit I attached hereto
(collectively, “Records”). Prior to Delivery of any Railcar hereunder, Seller
will file an application with the AAR for a certificate of construction (a
“Certificate of Construction”) for each Railcar and shall provide Buyer with
such Certificate of Construction in electronic form, in each case as required by
49 CFR 179.5. 21.2.1. Prior to the Delivery of each Railcar, Seller shall report
the following information in UMLER: 21.2.1.1. Air brake test date; 21.2.1.2.
Reflectorization application date; 21.2.1.3. Comprehensive equipment performance
monitoring (CEPM) component identification (CID) numbers as required by
applicable Regulations (as of the date of this Agreement, CID numbers must be
reported for each wheel set, and effective as of January 1, 2016, CID numbers
must be reported for couplers, bolsters and side frames). 24 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement025.jpg]
21.3. Communication and Correspondence. Seller shall furnish to Buyer, promptly
upon Seller’s receipt thereof, copies of any notice or correspondence received
by Seller from any Third Party, including any governmental agency, with respect
to any Railcar manufactured by Seller for Buyer pursuant to the terms hereof.
Seller shall also furnish to Buyer, promptly upon Seller’s receipt thereof,
copies of any notice or correspondence received by Seller from any manufacturer
or supplier of any part, material, equipment, or component installed in or on
any Railcar manufactured by Seller for Buyer pursuant to this Agreement. 21.4.
Confidentiality. In the course of performance hereunder, each of Buyer and
Seller (with respect to information disclosed by such Party, the “Disclosing
Party”) will disclose to the other Party (the “Receiving Party”), whether in
written, electronic, or oral form, information regarding the Disclosing Party’s
business plans, strategies, and processes that the Disclosing Party reasonably
regards as proprietary and confidential (“Confidential Information”).
Confidential Information shall include, but not be limited to, (1) delivery
schedules, (2) pricing, (3) margins, (4) Specification, (5) Orders, and the
identities of, and the requirements and pricing and delivery schedules for
Buyer’s customers, and (6) terms of this Agreement redacted by the Parties prior
to public disclosure. The Receiving Party agrees to hold the Confidential
Information disclosed to it by or on behalf of the Disclosing Party in
confidence, to take commercially reasonable precautions to protect such
Confidential Information from disclosure and to use the Confidential Information
only in connection with the performance of its obligations under this Agreement,
in each case for a period of five (5) years from the date of disclosure. Subject
to Section 21.4.4 hereof, the Receiving Party shall not disclose any
Confidential Information to any of its employees unless such employees need to
know such Confidential Information in order for the Receiving Party to perform
its obligations or exercise its rights hereunder; provided, however, that the
Receiving Party takes commercially reasonable precautions to prevent such
employee from (i) disclosing Confidential Information to other employees who do
not need to know such Confidential Information in order for the Receiving Party
to perform its obligations or exercise its rights hereunder, and (ii) using
Confidential Information in such employee’s business decisions that are
unrelated to the Receiving Party’s performance of its obligations or exercise of
its rights under this Agreement. Notwithstanding the foregoing, but subject to
Section 21.4.1, the Receiving Party may disclose Confidential Information to any
of its legal, financial or tax planning representatives (“Representatives”) who
need to know such Confidential Information in order for the Receiving Party to
carry out its obligations or enforce its rights hereunder and who have been
informed of, and the Receiving Party shall cause such Representatives to abide
by this Section 21.4; provided, that Buyer may also disclose Records that
constitute Confidential Information to any Third Party for the sole purpose of
permitting, and only to the extent necessary to enable, such Third Party to
safely operate, repair, maintain or modify Railcars purchased under this
Agreement (the “Permitted Purpose”) so long as prior to such disclosure, such
Third Party enters into a confidentiality agreement with 25 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement026.jpg]
Seller on customary terms to be negotiated and agreed upon by such Third Party
and Seller, with Seller’s agreement not to be unreasonably withheld, conditioned
or delayed. Notwithstanding the foregoing, Buyer may also disclose Records that
constitute Confidential Information to any Third Party via electronic portal
solely for the Permitted Purpose, so long as (1) prior to such disclosure, such
Third Party enters into a confidentiality agreement with Buyer, which terms
shall, in all material respects, be no less restrictive than the terms set forth
in this Section 21.4 and (2) Seller is stipulated in such confidentiality
agreement to be a third party beneficiary thereof and thereunder. Each Party
shall be responsible for any action or failure to act that would constitute a
breach or other violation of this Section 21.4 by its Representatives. 21.4.1.
From and after the Effective Date, the Margin Schedule may not be disclosed to
any of Buyer’s directors, officers, employees or Representatives who are not
members of Buyer’s Clean Team. For purposes of this Agreement, “Buyer’s Clean
Team” shall mean those officers, directors or employees of Buyer identified by
title or Buyer’s Representatives, in each case as reasonably agreed to by the
Parties prior to the Effective Date, but at a minimum, Buyer’s Clean Team shall
always consist of at least Buyer’s highest ranking legal, finance and compliance
officers; provided, that (a) Buyer may remove individuals from Buyer’s Clean
Team at any time and from time to time without advance notice to Seller, and (b)
in the event Buyer desires to add any individuals to Buyer’s Clean Team
subsequent to the date hereof, Buyer shall provide Seller with the name and
title of such individuals, and such individuals will only be added to Buyer’s
Clean Team with Seller’s written approval. Upon the request of one Party to the
other Party, the Parties shall enter into a Confidentiality Agreement
substantially in the form of the Parties’ Confidentiality Agreement, dated as of
September 12, 2014 (the “Margin Schedule Review Confidentiality Agreement”) in
order to facilitate the consideration, evaluation and negotiation of any
adjustments to the Margin Schedule as contemplated in Section 5.4 of this
Agreement (“Margin Schedule Review”). Notwithstanding the foregoing, provided
that the Parties have first entered into the Margin Schedule Review
Confidentiality Agreement, the provisions of this Section 21.4.1 related to the
Buyer’s Clean Team shall not apply with respect to, and during the pendency of,
the Margin Schedule Review. 21.4.2. Seller’s Standard Manufacturing Cost and
Seller’s actual cost for Railcars, or any component thereof, shall only be
disclosed to Buyer’s Third Party Reviewer as set forth in Exhibit G. 21.4.3.
Confidential Information does not include information that: (i) the Receiving
Party can demonstrate was in its possession prior to being disclosed by the
Disclosing Party hereunder and the source of the information was not under an
obligation of confidentiality to the Disclosing Party; (ii) is now, or hereafter
becomes, through no act or 26 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement027.jpg]
failure to act on the part of the Receiving Party, generally known to the
public; (iii) is rightfully obtained from a Third Party not bound under an
obligation of confidentiality to the Disclosing Party; or (iv) is independently
developed by the Receiving Party without reference to or use of any Confidential
Information. The foregoing restrictions on disclosure of Confidential
Information do not apply to any disclosure of Confidential Information with
respect to which the Receiving Party is advised by legal counsel that such
disclosure is necessary or compelled (a) under the federal securities laws or
other applicable law, or by the rules and regulations of the Securities and
Exchange Commission (the “SEC”) or of any stock exchange on which the Receiving
Party’s stock is listed, or (b) pursuant to the terms of any deposition,
interrogatory, formal litigation discovery request, subpoena, civil
investigative demand, court order or similar process to which the Receiving
Party is subject; provided, that the Receiving Party notifies the Disclosing
Party (x) as promptly as reasonably possible following its determination that
such disclosure is necessary or compelled under sub-clause (a) above, and (y) as
promptly as reasonably possible after service of such legal process and to the
extent legally permissible so that the Disclosing Party may seek an appropriate
protective order, confidential treatment, or other remedy. In the event the
Receiving Party is required or compelled to disclose Confidential Information
pursuant to the immediately preceding sentence, the Receiving Party may disclose
only that portion of such Confidential Information with respect to which the
Receiving Party has been advised by its counsel is required or compelled to be
disclosed. 21.4.4. Upon the request of the Disclosing Party following the
expiration or termination of this Agreement, the Receiving Party will return or
destroy all of the Disclosing Party’s Confidential Information, except that the
Receiving Party may retain Confidential Information of the Disclosing Party that
is (i) necessary in connection with the enforcement of the Receiving Party’s
rights under this Agreement, (ii) required to be maintained by the Receiving
Party’s internal document retention policies or (iii) contained in an archived
computer system backup in accordance with the Receiving Party’s security or
disaster recovery procedures; provided that any such retained or archived
Confidential Information shall remain subject to the provisions of this Section
21.4 for so long as it is maintained or archived; provided, further, a Receiving
Party’s legal or IT employees may access such retained or archived Confidential
Information solely to the extent necessary to perform their respective functions
described under this Section 21.4.4. 21.4.5. Except as may be required by the
federal securities laws or other applicable law, or by the rules and regulations
of the SEC or of any stock exchange on which a Party’s stock is listed, no Party
will make public the existence or content of this Agreement or the negotiations
leading to or 27 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement028.jpg]
pursuant to this Agreement without the prior written consent of the other Party;
provided, that no Party will be prohibited from disclosing the general nature of
the business relationship established hereby at any time; provided, further,
that the Parties agree that Buyer shall be permitted to file a copy of this
Agreement with the SEC and in connection therewith shall request confidential
treatment for certain portions of this Agreement and certain of the Exhibits
attached hereto as agreed by the Parties. 21.5. Broker’s Commission. Each Party
agrees to indemnify and hold the other Party harmless from and against any
claims for commissions arising out of the acts of such Party and for expenses
(including reasonable attorneys’ fees) and costs relating to such claims or
otherwise relating to such Party’s retention of any broker, finder or other
Person relating to a sale of the Railcars. 21.6. Successors and Permitted
Assigns. Neither Party may assign, transfer, sell, or convey this Agreement to a
Third Party without the prior written consent of the other Party, which consent
will not be unreasonably withheld or delayed. In the event of a merger,
consolidation or change in Control of a Party whereby this Agreement transfers
by operation of law (a “Transaction”) to such Party’s successor in interest (the
“Transferee”), then: 21.6.1. In the case of a Transaction involving Seller, the
Invoice Price for any Exhibit A Railcar that is charged by Transferee to Buyer
shall not increase as a result of the Transaction or be greater than what
Seller’s Invoice Price for any such Exhibit A Railcar would have been absent the
Transaction and in the ordinary course of Seller’s operation of its business (in
either case, an “impermissible increase”). For purposes of determining
impermissible increases, upon reasonable request from Buyer, Transferee shall
permit Buyer or Buyer’s agent access to Transferee’s relevant books and records
as to an Exhibit A Railcar on commercially reasonable and confidential terms and
conditions (excluding direct access by Buyer to Transferee’s manufacturing cost
information, which access and review shall be handled in a manner similar to
that described under Exhibit G hereto but without limitation as to the number of
reviews). Buyer may terminate this Agreement with [***] advance written notice
in the [***] 21.6.2. In the case of a Transaction involving Buyer, Seller may
terminate this Agreement with sixty (60) days advance written notice in the
event (i) a Transaction occurs prior to Buyer’s first acceptance of Railcars
hereunder, or (ii) after the Transaction, the Transferee competes with Seller in
railcar manufacturing in North America. 21.7. Severability. Any term, condition
or provision of this Agreement which is, or is deemed to be, void, prohibited,
or unenforceable in any jurisdiction shall be, as to such jurisdiction,
severable here from and ineffective to the extent of such avoidance,
prohibition, and unenforceability without in any way invalidating the 28
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement029.jpg]
remaining terms, conditions, and provisions hereof. Any such avoidance,
prohibition, and unenforceability in any jurisdiction shall not invalidate or
render unenforceable such term, condition, or provision in any other
jurisdiction. 21.8. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
MADE IN THE STATE OF DELAWARE AND SHALL BE CONSTRUED IN ACCORDANCE WITH, AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, THE LAWS
OF SUCH STATE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAW
THEREOF. 21.9. Dispute Resolution. Each dispute, claim or controversy arising
out of or in any manner related to this Agreement or the breach thereof (a
“Dispute”) between the Parties will be resolved or adjudicated in accordance
with the provisions described in this Section 21.9. 21.9.1. In the event of a
Dispute, either Party may, but is not required to, provide written notice of
such Dispute to the other Party (a “Dispute Notice”) and in such event,
representatives at the vice president level of each Party shall meet in person
to attempt to resolve such Dispute (a “Dispute Negotiation”). Each Dispute
Negotiation will take place at a time and place agreed to by such
representatives, within thirty (30) days after the date of the Dispute Notice.
At any time after delivery of a Dispute Notice, either Seller or Buyer may, at
its discretion, either in addition or as an alternative to such Dispute
Negotiation, initiate mediation in Delaware, administered by the American
Arbitration Association (the “AAA”) under its commercial mediation procedures
then in effect. While Buyer and Seller shall have an obligation to participate
in each Dispute Negotiation and any mediation (provided the mediation is
scheduled within sixty (60) days after the date of the Dispute Notice and at a
time and place reasonably acceptable to Buyer and Seller), nothing herein shall
obligate Buyer or Seller to enter into any agreement or reach any conclusion as
a result of such Dispute Negotiation or mediation. 21.9.2. In the event that a
Dispute Notice is provided and the Parties are unable to reach a mutually
satisfactory resolution of the Dispute within ninety (90) days after the date
through Dispute Negotiation or mediation of such Dispute Notice, or at any time
in the event that no Dispute Notice is provided, either Party may, upon written
notice to the other (an “Arbitration Demand”) initiate a binding arbitration, to
take place in Delaware, administered by the AAA (the “Arbitration”) under the
AAA Commercial Arbitration Rules and Procedures (“AAA Rules”); provided,
however, that in the event of a conflict between the AAA Rules and the
provisions of this Section 21.9, the provisions of this Section 21.9 shall
control. The Arbitration shall be heard and determined by a panel of three (3)
arbitrators (each an “Arbitrator”). Within ten (10) business days after 29
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement030.jpg]
the Arbitration Demand, each Party shall select, and provide written notice to
the other Party of the identity of, a single Arbitrator who shall be deemed
non-neutral and not subject to the provisions of Rule R-17 of the AAA Rules. The
third Arbitrator shall be selected in accordance with Rule R-11 of the AAA Rules
within twenty (20) business days after the Arbitration Demand; provided,
however, that the third Arbitrator must be a licensed attorney, have experience
in manufacturing and be listed on the AAA’s Large, Complex Commercial Case Panel
(or such other equivalent replacement roster of experienced arbitrators that the
AAA designates), unless the matter of dispute arises under or relates to Exhibit
G, in which case such third Arbitrator must be an accountant with cost
accounting and manufacturing experience. 21.9.3. Any issue concerning the extent
to which any Dispute is subject to Arbitration, or concerning the applicability,
interpretation, enforceability or validity of these procedures, shall be
governed by the United States Federal Arbitration Act and not by any state
arbitration law. Except in connection with a Party’s application to a court of
competent jurisdiction for interim or conservatory injunctive relief, to
preserve a claim, to preserve a position superior to other creditors, to resolve
any issue concerning jurisdiction, the existence or validity of the Arbitration
provisions of this Section 21.9, or the extent to which any Dispute is subject
to Arbitration, or to compel Arbitration in accordance with this Section 21.9,
or to enforce judgment on the Arbitrators’ award, all of the foregoing which
shall be decided by a court of competent jurisdiction, no Party may institute
legal proceedings related to a Dispute. Any legal proceeding permitted by the
foregoing will be heard and determined only in a state or federal court sitting
in Delaware and the Parties hereby irrevocably submit to the exclusive
jurisdiction of such courts in any such legal proceeding, irrevocably waive any
objection to venue, including the defense of an inconvenient forum, to the
maintenance of any such legal proceeding, and irrevocably agree that written
notice of such legal proceeding in compliance with the notice provisions of this
Agreement constitutes valid and lawful service of process against them without
the necessity for service by any other means; provided, that, notwithstanding
the foregoing, the Parties have the right to enforce judgment on the
arbitrators’ award in any court of competent jurisdiction. 21.9.4. In any
Arbitration initiated pursuant to this Section 21.9, the Parties shall be
permitted to take the following discovery without seeking leave of the
Arbitrators and each Party agrees to cooperate in producing all discovery
contemplated by this Section 21.9 or otherwise ordered by the Arbitrators. The
scope of discovery in the Arbitration shall be that each Party may obtain
discovery regarding any non-privileged matter that is relevant to any Party’s
claim or defense. 30 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement031.jpg]
21.9.5. Each Party may serve requests for production of documents and other
tangible things and such requests and the responses thereto shall be in
accordance with the provisions of Rule 34 of the FRCP, as if such provisions
applied to the Arbitration, and such requests may include requests for
electronically stored information, which requests and responses shall be in
accordance with the provisions of Rule 34 and Rule 26(b)(2)(b) of the FRCP as if
such provisions applied to the Arbitration proceeding. Each Party may serve
interrogatories and such interrogatories and the responses thereto shall be in
accordance with the provisions of Rule 33 of the FRCP as if such provisions
applied to the Arbitration. Each Party may serve requests for admission and such
requests and the responses thereto shall be in accordance with the provisions of
Rule 36 of the FRCP as if such provisions applied to the Arbitration. Each Party
may take up to 10 depositions of the other Party by serving a notice of
deposition and the other Party must produce the deponents as requested in
accordance with the provisions of Rule 30 of the FRCP, including Rule 30(b)(6),
as if such provisions applied to the Arbitration; provided, however, that a
Party that seeks to present the testimony of a third-party witness at the
Arbitration must produce such witness for deposition prior to the Arbitration
and such deposition shall not count towards the foregoing 10 deposition limit;
provided, further, that a Party that seeks to present the opinion testimony of
an expert witness at the Arbitration must produce a written expert report in
accordance with the provisions of Rule 26(a)(2) of the FRCP as if such
provisions applied to the Arbitration and produce such expert witness for
deposition prior to the Arbitration and such deposition shall not count towards
the foregoing 10 deposition limit. 21.9.6. The Parties agree that in the event
of Arbitration and before engaging in any discovery, they will execute a
Confidentiality Agreement and Agreed Protective Order in the form attached
hereto as Exhibit J, which shall govern the exchange of information produced by
any party or non-party in the Arbitration. In such event, the Parties agree that
they will request that the Arbitrators enter the fully-executed Confidentiality
Agreement and Agreed Protective Order and that, in the case of any conflict
between its terms and the terms of this Agreement, the Confidentiality Agreement
and Agreed Protective Order shall control. The Arbitrators may, upon written
request of any Party, limit the amount or scope of written discovery described
above only after all Parties have been given the opportunity to oppose such
request in writing. In no event, however, may the Arbitrator reduce the number
of depositions provided for above. The Arbitrator may compel a Party to comply
with discovery or its obligations under the Confidentiality Agreement and Agreed
Protective Order, including by awarding attorneys’ fees, assessing monetary
sanctions, and limiting a Party’s use of evidence at hearing. Any Party has the
right to have any hearing recorded by stenographic and video means with such
Party bearing the costs of the stenographer and videographer; provided, 31
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement032.jpg]
however, that any other Party shall have to right to obtain transcripts from the
transcriber at such other Party’s own cost; provided, further, however, that the
Parties shall share equally the cost of any transcript requested by the
Arbitrators. 21.9.7. The Arbitrators have the right to award or include in their
award any relief that they deem proper, including money damages (with interest
on unpaid amounts from the date due), specific performance, injunctive relief,
monetary sanctions, and attorneys’ fees and costs; provided, that the
Arbitrators shall have no power to award punitive damages or damages
inconsistent with this Agreement, and the Parties expressly waive their right to
obtain such damages in the Arbitration or in any other forum. In no event shall
the Arbitrators have any right, power, or authority to change, alter, detract
from, or add to the provisions of this Agreement, but they shall have the power
only to apply and interpret the provisions of this Agreement. The Arbitrators
may not consider any settlement discussions or offers that might have been made
by the either Party, whether or not made in connection with a Dispute
Negotiation or mediation. All aspects of the Arbitration (including the
existence, content and result of the Arbitration) shall be treated as
Confidential Information. The Arbitrators’ decision shall be final and binding
upon both Parties. Each Party shall be responsible for its own attorneys’ fees
and costs, including filing fee and final fee of the AAA, in connection with any
such mediation or Arbitration, subject to any award of attorneys’ fees and
costs, and the Parties shall share equally the costs of the mediator, the
Arbitrators, the AAA (to the extent in excess of filing and final fees), the
mediation location, and the Arbitration location. 21.9.8. The Arbitration award
shall be a reasoned award, made within the time limits imposed by R-41 of the
AAA Rules; provided, however, that the Arbitrators may extend the time limits of
R-41 as they deem necessary. After the award is received by the Parties and all
time periods provided for in R-46 have expired, one or both of the Parties may
present the award to a court of competent jurisdiction for confirmation. The
court’s confirmation of the award shall be governed by Section 9 of the Federal
Arbitration Act (the “Act”), and the grounds for the court to vacate, modify, or
correct the award shall be limited to the grounds articulated in Sections 10 and
11 of the Act. 21.10. Notices. Unless otherwise expressly provided herein, all
communications, notices and requests under this Agreement shall be in writing
and shall be deemed received either (i) one (1) business day after being
deposited, all charges prepaid, with Federal Express or other commercial
delivery service that guarantees next business day delivery and provides a
written confirmation of delivery, or (ii) on the date of transmission, if sent
by facsimile (receipt confirmed) or email. The 32 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement033.jpg]
addresses, facsimile numbers and email addresses for notice, unless changed by
notice, are as follows: If to Seller: Trinity Rail Group, LLC 2525 Stemmons
Freeway Dallas, TX 75207 Attn: Dale Hill Fax: 214-589-8819 Email:
Dale.Hill@trin.net If to Buyer: GATX Corporation 222 West Adams Street Chicago,
IL 60661 Attn: VP Fleet Management Fax: (312) 499-7536 Email: vp-fpm@gatx.com
For any notice relating to matters under Sections 8, 10.4, 11.3, 13, 14, 15, 16,
17, 18, 19 or 21 of this Agreement, copies of such notice shall also be
delivered to the Parties’ respective legal counsel in the manner set forth
above. The addresses, facsimile numbers and email addresses for notices, unless
changed by notice, are as follows: If to Seller: Trinity Industries, Inc. 2525
Stemmons Freeway Dallas, TX 75207 Attn: Heather Randall Fax: 214-589-8824 Email:
Heather.Randall@trin.net If to Buyer: GATX Corporation 222 West Adams Street
Chicago, IL 60661 Attn: General Counsel Fax: (312) 621-6648 Email:
Deborah.Golden@gatx.com 21.11. Counterparts. This Agreement may be executed in
any number of counterparts (including by means of facsimile or .PDF) each of
which will be deemed an original but all of such counterparts together shall
constitute one and the same instrument. 21.12. Entire Agreement and Amendments.
This Agreement, together with each Exhibit attached hereto, and the other
documents explicitly referenced herein contain the entire agreement and
understanding between the Parties with respect to the subject matter hereof and,
as of the execution hereof, supersedes all prior 33 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement034.jpg]
agreements, understandings, and representations, whether oral or written,
related to the subject matter hereof, including that certain Confidentiality
Agreement, dated September 12, 2014, by and between Buyer and Seller, each of
which are hereby terminated and shall be of no further force and effect
following the execution and delivery hereof, provided that any confidential
information disclosed under the Confidentiality Agreement dated September 12,
2014 will also be deemed to be Confidential Information under this Agreement. No
amendment, modification, supplement, waiver, or release of any of the terms and
conditions contained herein shall be made except by mutual agreement to that
effect in writing and signed by all Parties. 21.13. Survival. Regardless of the
expiration or termination for any reason of this Agreement, the rights and
obligations set forth in this Agreement that require or contemplate performance
by a Party after such expiration or termination shall remain in full force and
effect to the extent required for their full observance and performance,
including, but not limited to, Sections 5.1.3, 5.2.4, 5.2.5, 5.4, 7, 11.3, 12,
13, 14, 15.1, 15.2, 16, 17, 19, 20 and 21. 21.14. Expenses. Except as otherwise
expressly set forth in this Agreement, each Party will bear all of its own costs
and expenses incurred in negotiating and complying with such Party’s obligations
arising pursuant to this Agreement. 21.15. No Agency Relationship. Nothing
contained in this Agreement will create any agency, fiduciary, joint venture, or
partnership relationship between the Parties. 21.16. No Third-Party
Beneficiaries. This Agreement will not confer any rights or remedies upon any
Person other than the Parties. 21.17. Headings. The Section headings contained
in this Agreement are inserted for convenience only and will not affect in any
way the meaning or interpretation of this Agreement. 21.18. Construction. The
Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the Parties,
and no presumption or burden of proof will arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.
Unless the context requires otherwise, singular includes plural and vice versa
and any gender includes every gender, and where any word or phrase is given a
defined meaning, any other grammatical form of that word or phrase will have a
corresponding meaning. The word “including” (and its variants, e.g. “includes”,
“include”) will mean “including without limitation” unless otherwise stated.
Unless the context requires otherwise, the words “hereof,” “herein,”
“hereunder,” “hereby,” or words of similar import refer to this Agreement as a
whole and not to any particular Section, subparagraph, clause or other
subdivision hereof. The word “or” will be disjunctive but not exclusive. Each
reference to a Section 34 US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement035.jpg]
herein is to a Section of this Agreement. Each Schedule, Exhibit, and Annex
attached hereto is incorporated herein and made a part hereof as if fully set
forth herein. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 35
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement036.jpg]
IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the
Effective Date. GATX CORPORATION By: Name: Title: TRINITY RAIL GROUP, LLC By:
Name: Title: [Signature page to Supply Agreement] US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement037.jpg]
Exhibit A [***] US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement038.jpg]
Exhibit B [***] US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement039.jpg]
Exhibit C [***] US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement040.jpg]
Exhibit D [***] US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement041.jpg]
Exhibit E Order Form RAILCAR ORDER FORM To: Company: Telephone: Order Date: GATX
CPP/BO#: Car Type(s): Quantity: Alternates: New Buyer-Supplied Components:
Non-New Buyer-Supplied Components: Price: Terms and Conditions: This Order Form
is subject to the terms and conditions of the Supply Agreement dated November 3,
2014. Executed by: GATX Corporation By: Name: ________________________________
Title: _________________________________ Signature:
_____________________________ US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement042.jpg]
Exhibit F Form of Certificate of Acceptance CERTIFICATE OF ACCEPTANCE GATX PO
SELLER’S JOB NUMBER NUMBER RAILCAR DESCRIPTION In accordance with the Supply
Agreement (“Agreement”) between GATX Corporation ("Buyer") and Trinity Rail
Group, LLC ("Seller"), dated November 3, 2014, the undersigned hereby certifies
that on the date of this Certificate the following Railcars were accepted by the
Buyer in accordance with the Agreement. The execution of this Certificate of
Acceptance shall not relieve the Seller of any of its obligations under the
Agreement nor shall it constitute a waiver by the Buyer with respect to any of
its rights and remedies under the Agreement. DATE AVAILABLE LIGHT FOR DATE CAR
NUMBER GALLONS BO# WEIGHT INSPECTION ACCEPTED OR RE- INSPECTION Accepted
Cumulative Accepted by Today: BO#: US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement043.jpg]
Exhibit G Third Party Review 1. General. (a) Pursuant to Section 7 of the
Agreement between Buyer and Seller dated November 3, 2014, upon written notice
to Seller, Buyer may initiate a Third Party Review with respect to the matters
set forth in Section 6 of this Exhibit G. (b) Buyer may initiate a Third Party
Review after the first Order Year of this Agreement. Thereafter, Buyer may
request [***]. 2. Selection of Third Party Reviewer. Within 30 days after
Buyer’s notice to undertake a Third Party Review, Buyer will appoint a reputable
accounting firm to conduct the Third Party Review, subject to Seller’s consent,
such consent not to be unreasonably withheld or delayed (the “Reviewer”), to the
extent that such Reviewer does not have ethical conflicts given their then-
current or past dealings with either Party. Seller agrees that [***] is an
acceptable Reviewer as of the Effective Date. 3. Confidentiality. The Parties
agree that the Seller may require the Reviewer to enter into and be bound by a
confidentiality agreement in the form attached hereto as Schedule 1 to this
Exhibit G (the “Reviewer Confidentiality Agreement”). Buyer acknowledges that
all information the Reviewer receives from Seller will be considered “Evaluation
Material” as set forth in the Reviewer Confidentiality Agreement and, except to
the extent otherwise provided under this Exhibit G or the Reviewer
Confidentiality Agreement, the Reviewer will be prohibited from disclosing any
of such Evaluation Material, whether in writing or orally, to Buyer or any other
Person (other than to Reviewer’s employees who need to know such information for
purposes of the Third Party Review and who the Reviewer shall cause to comply
with the provisions of the Reviewer Confidentiality Agreement) or using such
Evaluation Material other than for purposes of its Third Party Review. The
Parties agree that the Reviewer may disclose such Evaluation Material if (but
only to the extent) required by applicable law or regulation, including any
subpoena or other similar form of process; provided, that the Reviewer will
provide, unless prohibited by law, Seller with prompt notice of any request that
they disclose Seller’s Evaluation Material so that Seller may object to the
request and/or seek an appropriate protective order. 4. Recordkeeping; Access.
(a) During the Term of this Agreement and continuing thereafter for the longer
of [***] or the period necessary to (i) resolve any pending Dispute or (ii)
complete any Third Party Review authorized under the Agreement, Seller shall
maintain a [***]. (b) Seller will provide the Reviewer with access to the Seller
Records and Seller’s personnel, accountants, and any other information that is
reasonably necessary to perform a Third Party Review and for the Reviewer to
prepare and issue the Report (as defined in Section 7 of this Exhibit G). The
Third Party Review will take place at Seller’s place of US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement044.jpg]
business in Dallas, Texas and the Reviewer will not be permitted to (i) remove
any of the books, records, and information provided by Seller to the Reviewer
from Seller’s place of business or (ii) copy such books, records, or information
for any purpose. The Reviewer may keep its working papers, reports and copies of
information obtained from Seller and/or Buyer in connection with the Third Party
Review to comply with applicable law, statute, rule, regulation, or professional
standards promulgated by AICPA. Any such information so kept shall be retained
in accordance with the terms of the Reviewer Confidentiality Agreement. 5.
Conduct of Review. All Third Party Reviews will be performed during Seller’s
normal business hours and in a manner so as not to unreasonably interfere with
Seller’s operations and personnel. Reviewer and Seller will cooperate with each
other as necessary for Reviewer to perform the Third Party Review in an
expeditious and efficient manner. Reviewer’s onsite access to Seller’s place of
business will be limited to a maximum of [***]per Third Party Review performed
hereunder; provided, that Seller promptly responds to Reviewer’s reasonable
requests for access and information necessary to perform the Third Party Review.
6. Scope of Third Party Review. (a) In connection with the Third Party Review,
the Reviewer shall review Seller’s Records to determine whether there were any
discrepancies between (i) the [***]. (b) In addition to its obligations set
forth in Section 4 of this Exhibit G, Seller will, at a minimum, prepare and
deliver to the Reviewer, within thirty (30) days of its receipt of notice that
Buyer has elected to initiate a Third Party Review, the following information:
(i) A “Price Calculation List” for each Order of a Railcar listed on Exhibit A
to the Agreement for which Buyer received an invoice. The Price Calculation List
shall consist of [***]. (ii) [***]. (iii) [***]. (c) [***]. 7. Report. (a) The
Reviewer shall prepare a written report (the “Report”) [***]. (b) [***] (c)
[***] US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement045.jpg]
8. Settlement Procedures. (a) If the Report discloses any discrepancies (whether
related to Seller’s [***], or otherwise), Buyer may, at its option, request in
writing a refund or credit for such discrepancies, which shall include a
description of the basis for Buyer’s request founded upon the Report. (b) Seller
shall have thirty (30) days from its receipt of Buyer’s request to respond. If
Seller does not respond by the end of such thirty (30) day period or if Seller
concurs with any or all of the Reviewer’s findings, it shall issue a refund or
credit to Buyer within ten (10) business days in the full amount of Buyer’s
request, unless Seller disputes a portion of the Reviewer’s findings, in which
case it shall issue a refund or credit to Buyer in the amount that is not
disputed by Seller. (c) If Seller disputes any or all of the Reviewer’s
findings, the Parties shall promptly discuss the Reviewer’s findings under
dispute and attempt to reach a settlement. If the Parties reach a settlement on
any or all of the disputed findings, Seller shall issue a refund or credit to
Buyer within ten (10) business days in the agreed amount. If the Parties cannot
reach a settlement on the remaining disputed findings within sixty (60) days
from the date of Buyer’s request for a refund or credit, Buyer may pursue such
dispute under the dispute resolution provisions set forth in Section 21.9 of the
Agreement. 9. Buyer’s Access to the Report. Buyer shall be permitted to retain
copies of the Report. Notwithstanding anything to the contrary contained in this
Agreement, Buyer may utilize and disclose the Report in connection with any
Dispute. 10. Review Cost. Buyer shall be solely responsible for all of its costs
related to the Third Party Review and the costs of the Reviewer.
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement046.jpg]
Schedule 1 to Exhibit G Reviewer Confidentiality Agreement CONFIDENTIALITY
AGREEMENT This Confidentiality Agreement (this “Agreement”) is between Trinity
Rail Group, LLC, 2525 Stemmons Freeway, Dallas, TX 75207 (“TRail”), and
PricewaterhouseCoopers LLP, 300 Madison Avenue, New York, NY 10017 (“Reviewer”).
Reviewer and TRail are sometimes referred to herein individually as a “Party”
and collectively as the “Parties”. WHEREAS, Reviewer has been engaged by GATX
Corporation (“GATX”) to perform certain “Third Party Review” services (the
“Services”) as provided for in that certain Supply Agreement, by and between
GATX and TRail, dated November 3, 2014 (the “Supply Agreement”); and WHEREAS,
TRail is agreeable to Reviewer’s performance of the Services subject to the
terms and conditions of this Agreement; NOW, THEREFORE, in consideration of the
mutual covenants contained herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows: 1. Evaluation Material. “Evaluation Material” shall consist of
any and all disclosures by TRail to Reviewer with respect to Reviewer’s
performance of the Services. Notwithstanding the foregoing, Evaluation Material
shall not include any information that: a. is or becomes publicly available
other than by a breach of this Agreement by Reviewer; b. is acquired by Reviewer
from a third party that is not, to Reviewer’s knowledge, under any
confidentiality obligation to TRail regarding such information; c. is developed
independently by Reviewer or GATX without reference to the Evaluation Material;
or d. is disclosed by TRail to any person or entity free of confidentiality
obligations to TRail. e. is known to Reviewer prior to the date of this
Agreement. f. is disclosed by Reviewer with the written approval of TRail.
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement047.jpg]
2. Disclosure to GATX. Reviewer agrees not to disclose Evaluation Material to
GATX or GATX’s other representatives without TRail’s prior written consent.
TRail agrees that: Reviewer may (i) disclose to GATX the report containing the
information described in Section 7(a) of Exhibit G to the Supply Agreement
(“Exhibit G”) (the “Report”), and (ii) may conduct general discussions with GATX
and GATX’s representatives regarding the overall scope or progress in the
performance of the Services; provided, that with respect to (ii) above, such
disclosures or general discussions do not include any Evaluation Material.
Subject to TRail’s execution of a release letter in a form acceptable to
Reviewer, Reviewer will provide any draft or final Report to TRail to review
prior to Reviewer disclosing such draft or final Report to GATX. If TRail
determines that such Report needs to be redacted to avoid disclosure of
Evaluation Material in accordance with Section 7 of Exhibit G, Reviewer will
redact the Reports in accordance with TRail’s instructions. After any version of
the Report has been redacted, TRail will provide its consent for Reviewer to
disclose the Report to GATX, which consent shall not be unreasonably withheld or
delayed and shall include an acknowledgement that Reviewer has complied with the
requirements of this Agreement. 3. Responsibility. Except for Reviewer’s
obligations of confidentiality and restricted use expressly set forth herein,
Reviewer has no obligation towards TRail in relation to the Services and TRail
has no obligation to Reviewer. 4. Confidentiality and Use. Subject to Section 2
of this Agreement, Reviewer agrees to keep confidential the Evaluation Material
and shall disclose such information only to its agents and those personnel at
Reviewer and its agents who have a need to know such information for performance
of the Services, and shall use such Evaluation Material solely for the purpose
of performing its Services. Reviewer will be responsible for any breach of this
Agreement by its personnel and Reviewer’s agents and any employee of Reviewer’s
agents. 5. Disclosure Required by Law. Notwithstanding anything to the contrary
in this Agreement, Reviewer may disclose Evaluation Material that Reviewer is
advised by legal counsel that such disclosure is required or compelled by law,
statute, rule, or regulation, including any subpoena or other legal process, but
only to the extent such law, statute, rule, or regulation, subpoena, or other
legal process requires disclosure. To the extent reasonably possible, Reviewer
will provide TRail with prompt notice of any request that Reviewer has been
advised to disclose Evaluation Material (so long as such notice is not
prohibited by such law, statute, rule, or regulation, subpoena or other legal
process), so that TRail may have the opportunity to object to the request and/or
seek an appropriate protective order. If TRail is unable to obtain or does not
timely seek a protective order and Reviewer is legally requested or required to
disclose such Evaluation Material, disclosure of such Evaluation Material may be
made by Reviewer without liability. 6. Return of Information. Reviewer shall,
upon TRail’s written request, return to TRail or destroy all Evaluation Material
in its possession; provided, however, that Reviewer may keep a set of Evaluation
Material in its working papers, reports and copies of information solely and
specifically to comply with applicable law, statute, rule, regulation or
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement048.jpg]
professional standards promulgated by the AICPA or other regulatory body with
jurisdiction. 7. Remedies. Reviewer recognizes the confidential and proprietary
nature of the Evaluation Material and acknowledges that, in the event it is
determined by a court that a breach of the confidentiality provisions of this
Agreement has occurred or is likely to occur, TRail may suffer irreparable harm.
Accordingly, TRail shall be entitled to seek preliminary and permanent
injunctive relief in the event of a breach or threatened breach of this
Agreement, as well as all other applicable remedies at law or equity, including
but not limited to injunction or specific performance. 8. Term. Other than as
expressed in Section 6 above, Reviewer’s confidentiality obligations under this
Agreement will terminate five (5) years from the last date that the Services are
performed. 9. Governing Law. This Agreement shall be governed and construed
pursuant to the laws of the State of Delaware, without giving effect to its
conflict-of-laws principles. 10. Agreement. This Agreement constitutes the only
agreement between TRail and Reviewer regarding the Evaluation Material and its
disclosure and use with respect to the Services, and supersedes any and all
prior agreements, arrangements, and understandings between the Parties as to
such subject matter. 11. Modification. This Agreement may not be modified,
altered, or amended except in a writing signed by the Parties. 12. Counterparts.
This Agreement may be executed in any number of counterparts (including by means
of facsimile or .PDF) each of which will be deemed an original but all of such
counterparts together shall constitute one and the same instrument. IN WITNESS
WHEREOF, authorized representatives of the Parties have signed this Agreement as
of the ___ day of _________________, 201__. TRINITY RAIL GROUP, LLC
PRICEWATERHOUSECOOPERS LLP By:____________________________
By:_______________________________ Name:__________________________
Name:_____________________________ Title:___________________________
Title:______________________________ US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement049.jpg]
Exhibit H Form of Bill of Sale THIS BILL OF SALE is made and effective this
_____ day of ________________, 20___ by TRINITY RAIL GROUP, LLC (“Seller”) to
GATX CORPORATION (“Buyer”). WITNESSETH: FOR AND IN CONSIDERATION of the sum of
Ten Dollars ($10) and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, Seller bargains, grants, sells, conveys, and
transfer to Buyer all of Seller’s right, title and interest in and to those
railcars listed on Schedule A attached hereto (the “Cars”), to have and to hold
the same, together with appurtenances and privileges thereunto belonging or
appertaining, for the benefit of Buyer, its successors and assigns, forever.
Seller hereby makes such representations and gives such warranties with respect
to the Cars as set forth in the Supply Agreement between Buyer and Seller dated
November 3, 2014 (the “Agreement”). EXCEPT AS OTHERWISE PROVIDED IN THE
AGREEMENT, THE WARRANTIES IN THE AGREEMENT ARE EXCLUSIVE AND ARE IN LIEU OF ALL
OTHER WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING ANY WARRANTY OF
TITLE, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE. IN WITNESS WHEREOF,
this Bill of Sale has been executed and delivered effective as of the day and
year first written above. TRINITY RAIL GROUP, LLC
By:__________________________________________
Name:________________________________________
Title:_________________________________________ US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement050.jpg]
SCHEDULE A TO BILL OF SALE I. Invoice No. II. Car Type: III. Quantity of Cars:
IV. Car Marks: V. Running Numbers: US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement051.jpg]
Exhibit I Records DOCUMENT TYPE FORMAT REQUIRED Required for New Built Railcar
Certificate of Construction Adobe PDF Yes Car Specification Sheet - to include
Microsoft Word or Excel or Adobe PDF Yes Builder file number (BO#) Drawings-
including but not limited to: One drawing per file in (*.dwg or *.dxf All upper
level drawing files) Adobe PDF files. Electronic arrangement and drawing files
names to include drawing assembly drawings number, sheet and revision. used to
build the Railcar, in 1. Arrangement electronic format. 2. Assembly Seller will
provide 3. Part Buyer with 4. Calculation reasonable access to, but not copies
of, parts drawings. Drawing List HTML, Adobe PDF, Microsoft Excel or yes Plain
Text (*.txt) file with entries that include the drawing number, sheet, revision
and drawing title. Bill of Materials - to include Builder file HTML, Microsoft
Word or Excel or Adobe yes number PDF file of the entire BOM. Specialty List of
additional vendor HTML, Adobe PDF, Microsoft Excel or yes components used to
build the car. To Plain Text (*.txt) file of the entire Specialty include lot
and model number for: list to include vendor name, component name, component
model number, 1. Trucks component lot number. 2. Couplers Any drawings to follow
drawing 3. Brakes requirements above. 4. Running Gear Photograph - To include
one full side and Digital high resolution color photograph or yes A & B end
views. 8x10 color print. TCID Adobe PDF yes Qualification Acceptance Criteria
Adobe PDF yes RECORDS REQUIREMENTS: 1. All data listed herein for new built
Railcars is to be in electronic format unless otherwise agreed to by Buyer. 2.
All electronic Railcar data outlined in this Exhibit will be compiled onto a
data CD with all data placed into a folder that carries the name of Document
Type listed above, i.e., Drawings, Photos, etc. A sample CD detailing all
folders and US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement052.jpg]
document formats is available upon request from GATX Rail Engineering. This is a
sample of the typical CD contents and folder names. 3. The CD will be presented
to Buyer as the close-out package for new built Railcars. 4. The foregoing
Records requirements and electronic Railcar data is subject to change from time
to time in accordance with Buyer’s Fleet Maintenance Instruction (ETSD-15.0) and
Seller’s acceptance of those changes. US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement053.jpg]
Exhibit J Confidentiality Agreement __________________, § § § Claimant, §
AMERICAN ARBITRATION § ASSOCIATION CASE NO. v. § § _______________
__________________, § § § Respondent. § CONFIDENTIALITY AGREEMENT AND AGREED
PROTECTIVE ORDER The parties to this arbitration (the “Parties”), Claimant
______________ (“Claimant” or “Party”) and Respondent _____________________
(“Respondent” or “Party”) enter into this Confidentiality Agreement and Agreed
Protective Order (“Agreement”) as follows: 1. The term “Discovery Material”
shall mean all information, tangible items, electronic material and documents
produced by any Party or non-party in response to discovery in the arbitration
proceeding, _______________________, AAA Case No. ________________ (the
“Arbitration”). For purposes of this Agreement, “Discovery Material” shall also
include any affidavit, motion, memorandum, pleading, image, or other material
presented to the arbitration panel that discloses Discovery Material designated
“Confidential” and retaining its confidential designation. This Agreement shall
govern the handling of all such Discovery Material. 2. The term “Confidential
Discovery Material” shall refer to all Discovery Material which has been
designated by the producing Party (the “Producing Party”) as “Confidential”
because such Discovery Material contains Confidential Information. “Confidential
Discovery Material” shall also include Discovery Material designated by the
Producing Party as “Confidential – Attorney Eyes Only.” In designating
information as “Confidential – Attorney Eyes Only,” the Producing Party will
make such a designation only as to that information that it US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement054.jpg]
believes contains highly sensitive business or technical information of the
producing or designation Party. The “Confidential – Attorney Eyes Only” category
is more fully explained in paragraph 15 below, but is identified here as being
part of “Confidential Discovery Material.” For purposes of this Agreement,
“Party” shall include each Party’s respective affiliates defined as any person
or entity (or sub-unit of any entity) that, directly or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with a Party. “Confidential Information” is information in the possession of,
prepared by, compiled by, or that is used by a Party and (1) is proprietary to
or about, or created by a Party; (2) gives a Party some competitive business
advantage, the opportunity of obtaining such advantage, disclosure of which
would be detrimental to the interest of the Party or contains business planning
information; or (3) is not typically disclosed by a Party, or known by persons
who are not employed by a Party or are not independent contractors of a Party.
Confidential Information is also information regarding former and current
employees, officers, and independent contractors of a Party, including
information regarding their employment and/or termination therefrom, performance
and compensation. Confidential Information shall also include information
pertaining to past, current, and potential transactions engaged in or considered
by a Party. Confidential Information shall also include any information
pertaining to current, former, and prospective customers of a Party.
Confidential Information shall also include any financial statements as to a
Party to the extent that such information has not already been publicly
disclosed. Confidential Information shall also include any other information
that is “Confidential Information” under Section 21.4 of the Supply Agreement
dated November 3, 2014 between Claimant and Respondent (the “Supply Agreement”).
3. No Discovery Material designated as “Confidential” or “Confidential –
Attorney Eyes Only” hereunder or any copy, image, excerpt, or summary thereof
shall be delivered or disclosed to any person except as hereafter provided. The
contents of any such Confidential Discovery Material shall not be revealed
except to persons authorized hereunder and except as so provided. This Agreement
does not apply to information furnished by Parties or non-parties
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement055.jpg]
that (i) the Receiving Party (as defined below) can demonstrate was in its
possession prior to being disclosed by the Producing Party hereunder and the
source of the information was not under an obligation of confidentiality to the
Producing Party; (ii) is now, or hereafter becomes, through no act or failure to
act on the part of the Receiving Party, generally known to the public; (iii) is
rightfully obtained from a Third Party not bound under an obligation of
confidentiality to the Producing Party; or (iv) is independently developed by
the Receiving Party without reference to or use of any Confidential Information.
4. All Confidential Discovery Material produced in the Arbitration shall be used
only for the prosecution and/or defense of the Arbitration, and any person in
possession of Confidential Discovery Material shall maintain those materials in
a reasonably secure manner so as to avoid disclosure of their contents and in a
manner no less secure than that used to protect its own information of similar
sensitivity or importance. 5. Unless otherwise provided herein, the
“Confidential” designation set forth in this Agreement must be made at or prior
to the time of production of documents by, to the extent possible, stamping the
word “Confidential” on the first page of the Discovery Materials to be deemed
Confidential. Information provided in electronic format, to the extent possible,
should be designated as “Confidential” by correspondence between counsel.
Discovery Material produced prior to entry of this Agreement may be designated
as “Confidential” by referencing the Bates- label of such information in
correspondence between counsel or, if the material contains no Bates-label, by
describing the information in correspondence between counsel. Discovery Material
in the form of testimony in deposition or otherwise may be designated as
“Confidential” by counsel so stating on the record at the time of such testimony
or in correspondence between counsel delivered within thirty (30) days after a
transcript containing such testimony is delivered to the Parties. All testimony
shall be treated as Confidential until the expiration of thirty (30) days after
a transcript containing such testimony is delivered to the Parties and
thereafter only such testimony designated as Confidential in accordance with the
foregoing shall be treated as Confidential. US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement056.jpg]
6. The inadvertent or unintentional production of discovery containing
Confidential Information that is not designated as Confidential Discovery
Material at the time of the production or disclosure shall not be deemed a
waiver in whole or in part of a Party’s claim of confidentiality, either as to
the specific discovery produced or as to any other discovery relating thereto or
on the same related subject matter. Documents containing Confidential
Information inadvertently or unintentionally produced without being designated
as Confidential Discovery Material may be retroactively designated by notice in
writing of the designated class of each document by Bates number or other
adequate description and shall be treated appropriately from the date written
notice of the designation is provided to the Receiving Party. To the extent
that, prior to such notice, a Party receiving the document or information may
have disclosed it to others outside the parameters of this Agreement, the Party
shall not be deemed to have violated this Agreement, but the Party shall
cooperate with the designating Party’s effort to retrieve any document or
information promptly from such person and to limit any further disclosure
pursuant to this Agreement. 7. A Party who has received Discovery Material (the
“Receiving Party”) that is designated as “Confidential” and who objects to the
designation of any Discovery Material as Confidential Discovery Material, shall
notify counsel for the Producing Party in writing of its objection. The
Producing Party and the objecting Receiving Party shall attempt to resolve all
objections by agreement. If any objections cannot be resolved by agreement, the
Receiving Party shall have fourteen (14) business days from the time in which
the Receiving Party delivers its written objection to apply to the arbitration
panel for a determination as to whether the Confidential designation is
appropriate. Until an objection has been resolved by agreement of counsel or by
order of the arbitration panel, the Discovery Material shall be treated as
Confidential Discovery Material subject to this Agreement. In the event that a
Receiving Party fails to apply to the arbitration panel for a determination as
to whether the Confidential designation is appropriate within fourteen (14)
business days of delivery of the written objection, the Discovery Material to
which the Receiving Party objected shall be treated as Confidential
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement057.jpg]
Discovery Material. The burden of proof in any proceeding regarding whether the
designation of any document as “Confidential” is appropriate is at all times on
the Party designating the document as “Confidential.” 8. No Receiving Party
shall disclose, summarize, describe, characterize, or otherwise communicate
Confidential Discovery Material except as permitted by this Agreement.
Confidential Discovery Material shall not be disclosed, summarized, described,
characterized, or otherwise communicated in any way to anyone except: a. The
arbitration panel, all arbitration personnel (including all court reporters
employed in connection with this action) and all mediators; b. Counsel of record
in this action, and attorneys, paralegals, and other persons employed or
retained by such counsel who are assisting in the conduct of this action; c.
Employees of the Parties or their Affiliates; d. Actual and potential witnesses
and deponents (and their counsel); e. Experts, consultants and/or litigation
support personnel (and employees of such experts or consultants) who are not
employees of any Party and who are retained or consulted for the purpose of
being retained by any Party in connection with this action; f. Any other person
upon order of the arbitration panel or upon all Parties’ written agreement; and
g. Any person who was either an original author or recipient of a document
containing or constituting the Confidential Discovery Material. All persons to
whom Confidential Discovery Material is disclosed pursuant to Paragraphs 8
(c)-(g) above shall, prior to disclosure: (i) be advised that the Discovery
Material is being disclosed pursuant to and subject to the terms of this
Agreement and may not be disclosed other than pursuant to the terms hereof; and
(ii) expressly agree to be bound by the terms of the Agreement. Execution of an
Acknowledgement in the form attached hereto as Exhibit J-1 shall evidence such
notification and agreement. US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement058.jpg]
9. All pleadings, including appendices that attach Confidential Discovery
Material as evidence and are presented to the arbitration panel shall be
delivered in sealed envelopes marked with the style and number of this action.
10. Nothing in this Agreement will be construed as limiting the Parties’ right
to object to any discovery or to object to the authenticity or admissibility of
any evidence. 11. This Agreement will continue to be binding throughout and
after the final disposition of this action. Within ninety (90) days after
receiving notice of the entry of an award, order, judgment or decree finally
disposing of this action, all persons having received Confidential Discovery
Material will either return all Confidential Discovery Material and any copies
thereof (including summaries and excerpts) to the opposing Party or its attorney
or destroy all such Confidential Discovery Material and certify in writing to
the opposing Party and its attorney to that fact. With regard to electronic
copies of Confidential Discovery Material, there is no obligation to return or
destroy copies that are not reasonably accessible because of undue burden or
cost. 12. This Agreement shall not be construed to affect in any way the use,
presentation, introduction, or admissibility of any document, testimony, or
other evidence at a deposition, trial, or hearing in this arbitration; provided
that any Party may ask the arbitration panel to hold any proceeding in this
action in camera on the grounds that such proceeding will involve or relate to
Confidential Discovery Material. 13. Nothing in this Agreement shall operate to
require the production of documents, testimony, and other materials and
information that are privileged or otherwise protected from discovery. 14. If
any Party to this Agreement (a) is subpoenaed in another action, or (b) is
served with a demand in another action to which he or it is a Party, or (c) is
served with any other legal process by one not a party to this litigation
seeking Confidential Discovery Material, the Receiving Party shall give written
notice to the Producing Party of such subpoena, demand, or legal process within
five (5) business days of receipt, and shall not produce any Discovery
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement059.jpg]
Material, unless Court-ordered, for a period of at least ten (10) business days
after providing the required notice to Producing Party. If, within ten business
(10) days of receiving such notice, the Producing Party gives notice to the
Receiving Party that the Producing Party opposes production of its Confidential
Discovery Material, the Receiving Party shall not thereafter produce such
Confidential Discovery Material except pursuant to a Court order requiring
compliance with the subpoena, demand, or other legal process. The Producing
Party shall be solely responsible for asserting any objection to the requested
production. Nothing herein shall be construed as requiring the Receiving Party
to challenge or appeal any order requiring production of Confidential Discovery
Material covered by this Agreement, or to subject himself or itself to any
penalties for compliance with any legal process or order, or to seek any relief
from the arbitration panel. Nothing herein shall prohibit the Receiving Party
from producing Confidential Discovery Material to any law enforcement or
governmental agency which is within the scope of such agency’s request and after
providing at least five (5) business days’ notice to the Producing Party and
after providing the Producing Party a reasonable opportunity to object to such
production, provided that the production of any Confidential Discovery Material
shall be at the Producing Party’s cost and expense. 15. The Receiving Party may
not disclose, summarize, describe, characterize, or otherwise communicate
documents or information designated as “Confidential – Attorney Eyes Only” to
any persons other than those identified in paragraphs 8(a), 8(b) and 8(e), who
are the only persons allowed to review such material. This category of documents
is reserved for a very select group of documents and information and may only be
used for that group of documents that have not been disclosed to the public and
that, if disclosed to the public, may cause irreparable harm or damage to a
Party. The procedures for designating documents (paragraph 5), objecting to any
designation (paragraph 7), designating deposition testimony as confidential
(paragraphs 1 and 5) and filing “Confidential Materials” under seal (paragraph
9), shall apply to documents designated “Confidential – Attorneys Eyes Only.”
Likewise, the duties and responsibilities the Parties have to agree to permit
retroactive designation (paragraph 6), to US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement060.jpg]
notify the other Party of a subpoena or order (paragraph 14) and to return or
destroy documents (paragraph 11) shall apply to documents designated as
“Confidential – Attorney Eyes Only.” 16. The rights and obligations of the
Parties to this Agreement are in addition to and not in lieu of the rights and
obligations of the Parties pursuant to the Supply Agreement, including, without
limitation, Section 21.4 thereof, which shall remain in full force and effect in
accordance with the terms thereof. The provisions of this Agreement may be
modified only upon written agreement of the Parties. AGREED: Claimant
___________________________ ___________________________________ By:
________________________________ Respondent ___________________________
___________________________________ By: ________________________________
US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement061.jpg]
EXHIBIT J-1 ACKNOWLEDGEMENT 1. My name is
_______________________________________________________. I live
at______________________________________________________________________. 2. I
am aware that the Confidentiality Agreement and Agreed Protective Order (the
“Agreement and Order”) have been entered in the Arbitration styled:
________________________, AAA Case No. __________________ and a copy of the
Agreement and Order have been given to me. 3. I agree and promise that any
documents, information, materials, or testimony, which are protected under the
Agreement and Order entered in this case and designated as “Confidential
Discovery Materials” will be used by me only in connection with the
above-captioned matter. 4. I agree and promise that I will not disclose or
discuss such protected materials with any person other than those individuals
permitted by the Agreement and Order to review such materials. 5. I understand
and agree that any use of such confidential documents, information, materials,
or testimony obtained by me (or any portions or summaries thereof) in any manner
contrary to the provisions of the Agreement and Order may cause damage to one or
more of the Parties to the Arbitration and that I may be held responsible in a
court of law for causing such damage. __________________________________
Signature Printed Name:______________________ SWORN TO AND SUBSCRIBED BEFORE ME
this _________ day of ____________, 20____. __________________________________
NOTARY PUBLIC, STATE OF ________. __________________________________ NOTARY’S
PRINTED NAME MY COMMISSION EXPIRES:___________________ US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement062.jpg]
Exhibit K – Default Order Instructions (I) Default Scheduled Car Order
Instructions In the event that Buyer fails to place one or more Orders for all
or any portion of the Scheduled Cars necessary to meet a Monthly Order Quantity
by the applicable deadline, Seller shall Order on Buyer’s behalf the number of
Railcars necessary to fulfill such Monthly Order Quantity by the applicable
deadline. All of such Railcars shall be the following Railcar Type: Railcar Type
– [***] Seller Specification No. – [***] Gross Rail Load – [***] Typical
Commodity – [***] Car Class – [***] (II) Default Unscheduled Car Order
Instructions In the event that Buyer fails to place one or more Orders for all
or any portion of the Unscheduled Cars required to be Ordered during an Order
Year by the first day of the last month of such Order Year, Seller shall Order
on Buyer’s behalf the number of Railcars necessary to fulfill the Unscheduled
Car requirement for such Order Year. All of such Railcars shall be the following
Railcar Type: Railcar Type – [***] Seller Specification No. – [***] Gross Rail
Load – [***] Typical Commodity – [***] Car Class – [***] US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement063.jpg]
Exhibit L Form of Seller’s Order Confirmation [Date] [Customer] [Address]
Description of Railcar Types: Railcar Type – Quantity: Estimated Base Sales
Price (per Railcar): $ Estimated Scrap Surcharges (Included in Price): $
Alternates: 1. 2. Total – Alternates: $ Seller’s Order Confirmation Price: $ The
Seller’s Order Confirmation Price is subject to adjustment in accordance with
the terms and conditions of the Supply Agreement dated November 3, 2014.
Delivery: Commencing ______________ US-DOCS\118388455.1



--------------------------------------------------------------------------------



 
[trinityagreement064.jpg]
Exhibit M Form of Invoice TRINITY RAIL GROUP, LLC 2525 Stemmons Freeway - Box
568887 - Dallas, Texas 75356-8887 214-631-4420 - Fax 214-589-8939 FREIGHT
CAR/TANK CAR Sold To: Invoice Date: Invoice No: Cust No: Cust PO No: Our Order
No: Bill of Lading: Ship To: Date Shipped: Shipped Via: Plant #___________
Salesman: Terms: Shipped Description Unit Price Amount 2 3311 PD CAR, 5660 CF
RUNNING #'S: GACX 9413 9414 2 $0.00 Remarks: Remit To: Trinity Industries, Inc.
P. O. Box 951716 Dallas, Texas 75395-1716 Wire Transfer To: Wachovia Bank
Atlanta, Georgia ABA Routing #061-000-227 Trinity Industries, Inc. Account
#2000143245898 ** The total amount set out above is payable at the office of
Trinity Industries, Inc. at Dallas, Dallas County, Texas. Past due accounts will
bear interest. Invoice - DHL ORIGINAL - CUSTOMER US-DOCS\118388455.1



--------------------------------------------------------------------------------



 